Case 1:20-cv-01006-GHW Document 128-10 Filed 07/23/21 Page 1 of 36




                   EXHIBIT "J"
Case 1:20-cv-01006-GHW Document 128-10 Filed 07/23/21 Page 2 of 36




                   EXHIBIT "J"
                       Case 1:20-cv-01006-GHW Document 128-10 Filed 07/23/21 Page 3 of 36
Date: 07/21/2021                                               Detail Fee Transaction File List                                                                Page: 1
                                                                    GOETZ FITZPATRICK LLP


                           Trans          H Tcode/                       Hours
            Client          Date   Tmkr   P   Task Code      Rate        to Bill         Amount                                                                   Ref#

Client ID 82489.27817 Whitestone Construction, Corp.
     82489.27817     12/10/2019       6 A         1       600.00          1.10            594.00 (Yuanda) receipt and review of letter, S/Complaint to           ARCH
                                                                                                    be sent to Yuanda; preparation of correspondence
                                                                                                    re: same to Steven
     82489.27817     12/12/2019      6 A          1       600.00          0.10              54.00 (Yuanda) revise Summons                                        ARCH
     82489.27817     01/29/2020      6 A          1       620.00          0.33            184.14 (Yuanda) receipt and review of draft S/C Federal               ARCH
                                                                                                    Court
     82489.27817     02/03/2020      6 A          1       620.00          0.25            139.50 (Yuanda) receipt and review of revised complaint re:           ARCH
                                                                                                    declaratory judgment
     82489.27817     03/10/2020     44 A          4       360.00          0.20              64.80 Review/analyze status of Whitestone v. Yuanda                 ARCH
                                                                                                    SDNY action, cross-referencing with Federal Rules
                                                                                                    surrounding default proceedings, and prepare
                                                                                                    action for next steps towards seeking default
                                                                                                    judgment on Yuanda.
     82489.27817     03/12/2020     44 A         4        360.00          0.40            129.60 [Yuanda] Review/analyze Order entered by Judge                 ARCH
                                                                                                    Gregory Woods re-scheduling the pretrial
                                                                                                    conference as a phone conference and directing
                                                                                                    Plaintiff to serve the Order on Yuanda pursuant to
                                                                                                    the FRCP, preparing said Order for service.
     82489.27817     03/27/2020     44 A         8        360.00          0.30              97.20 Communicate (other external) (Yuanda): Back and               ARCH
                                                                                                    forth email corr. with process server to confirm that
                                                                                                    the Court's notice regarding the case management
                                                                                                    telephone conf. was properly served, reviewing the
                                                                                                    Judge's Order to ensure that same was timely
                                                                                                    performed.
     82489.27817     04/07/2020     44 A         3        360.00          0.50           162.00 [Yuanda] Draft, finalize, and file Notice of                    ARCH
                                                                                                    Appearance for Donald Carbone to ensure that DJC
                                                                                                    can attend/participate in the Initial Case
                                                                                                    Management Conference.
     82489.27817     04/08/2020     44 A         8        360.00          0.30              97.20 [Yuanda] Communicate (other external) : Email to              ARCH
                                                                                                    the Court providing the Court with copies of the
                                                                                                    status letter and and proposed case management
                                                                                                    plan and scheduling order.
     82489.27817     04/09/2020      6 A         1        620.00          0.25           139.50 receipt and review of Court order re: conf.                     ARCH
                                                                                                    call/schedule order; receipt and review of letter to
                                                                                                    Yuanda re: above; receipt and review of letter to
                                                                                                    Court re: possible default, scheduling order
     82489.27817     04/09/2020     44 A         3        360.00          0.30              97.20   [Yuanda] Revise and finalize letter to Yuanda               ARCH
                                                                                                    regarding its default in the SDNY Action.
     82489.27817     04/13/2020      6 A         1        620.00          0.10              55.80 receipt and review of Court notice canceling conf.            ARCH
                                                                                                    directing move for default; inter-office conference
                                                                                                    with Scott re: same
     82489.27817     04/13/2020     44 A         4        360.00          0.40           129.60 [Yuanda] Review/analyze order from Court regarding              ARCH
                                                                                                    Case Scheduling Conference and directing
                                                                                                    Whitestone to proceed with default motion by May
                                                                                                    4th and serve Yuanda with said Order through
                                                                                                    Federal Rules, cross-referencing with Federal Rules
                                                                                                    regarding default and COVID-19 procedures put in
                                                                                                    place by Judge Woods.
     82489.27817     04/14/2020      6 A         1        620.00          0.66           368.28 receipt and review of Steven's e-mail to Charles,               ARCH
                                                                                                    Charles e-mail to Steven; telephone conference with
                                                                                                    Steven re: status of litigation, etc.; preparation of
                                                                                                    correspondence Steven re: revised e-mail; receipt
                                                                                                    and review of court order re: Yuanda attempt to
                                                                                                    contact court; inter-office conference with Mike M.
                                                                                                    re: contact Charles and notify him to have Yuanda
                                                                                                    atty. contact us

     82489.27817     04/14/2020     44 A         4        360.00          0.30            97.20 [Yuanda] Review/analyze Order signed by Judge                   ARCH
                                                                                                    Woods providing Whitestone with notice that
                                                                                                    Yuanda is attempting to appear in the action and
                                                                                                    directing Yuanda to retain counsel to file an
                                                                                                    appearance and Whitestone to serve the Order
                                                                                                    upon Yuanda.
     82489.27817     04/16/2020      6 A         1        620.00          0.75           418.50 receipt and review of default papers, clerk certificate,        ARCH
                                                                                                    proposed judgment, MM affidavit for entry of


CC                                                                                                                                        Wednesday 07/21/2021 9:13 am
                       Case 1:20-cv-01006-GHW Document 128-10 Filed 07/23/21 Page 4 of 36
 Date: 07/21/2021                                              Detail Fee Transaction File List                                                                  Page: 2
                                                                    GOETZ FITZPATRICK LLP


                           Trans          H Tcode/                       Hours
            Client          Date   Tmkr   P   Task Code      Rate        to Bill         Amount                                                                     Ref #

Client ID 82489.27817 Whitestone Construction, Corp.
                                                                                                    default, OSC, memo of law; telephone conference
                                                                                                    with Mike re: revisions; receipt and review of revised
                                                                                                    affidavit in support of motion; inter-office
                                                                                                    conference with MM re: same; preparation of
                                                                                                    correspondence Steven re: default papers for his
                                                                                                    review whether Yuanda posted perf. bond
     82489.27817     04/17/2020     44 A          8       360.00          0.70            226.80 [Yuanda] Communicate (other external) : Phone call                ARCH
                                                                                                    with FedEx representative regarding service of
                                                                                                    default letter, re-routing same to alternate
                                                                                                    addresses for Yuanda in furtherance of seeking
                                                                                                    default.
     82489.27817     04/23/2020      6 A          1       620.00          0.10              55.80 receipt and review of Atty. Bergles e-mail re: appear           ARCH
                                                                                                    for WS
     82489.27817     04/23/2020     44 A         8        360.00          0.20              64.80   [Yuanda] Communicate (other external) : Email corr.           ARCH
                                                                                                    with counsel Yuanda regarding its request for a
                                                                                                    stipulation extending its time to answer.
     82489.27817     04/24/2020     16 A         1        480.00          0.20              86.40 TC with MI and corr. with MM re clerk's default                 ARCH
                                                                                                    certificate and affidavit in support.
     82489.27817     04/24/2020     48 A         1        465.00          0.40           167.40 Finalized papers for Clerk's Declaration of Default               ARCH
                                                                                                    and filed same with the Court
     82489.27817     04/25/2020     48 A         1        465.00          0.40           167.40 Received and reviewed Court notice regarding                      ARCH
                                                                                                    default filing; revised and re-filed papers pursuant to
                                                                                                    Court's request
     82489.27817     04/25/2020      6 A         1        620.00          0.20           111.60 follow-up preparation of correspondence Steven re:                ARCH
                                                                                                    finalize default papers; receipt and review of
                                                                                                    response; inter-office conference with McDermott
                                                                                                    re: same

     82489.27817     04/27/2020      6 A         1        620.00          0.40           223.20 e-mail exchange Steven re: Yuanda settlement                      ARCH
                                                                                                    discussions; receipt and review of Steven's draft to
                                                                                                    Yuanda; preparation of correspondence Steven re:
                                                                                                    good to go
     82489.27817     04/27/2020     44 A         4        360.00          0.20            64.80 [Yuanda] Review/analyze email corr. with Yuanda                   ARCH
                                                                                                    regarding settlement proposal to assess next steps.
     82489.27817     04/27/2020     44 A         4        360.00          0.40           129.60 [Yuanda] Review/analyze SDNY filing of Proposed                   ARCH
                                                                                                    Clerk's Certificate in furtherance of default and clerk
                                                                                                    notes regarding said filing.
     82489.27817     04/28/2020     48 A         1        465.00          2.50         1,046.25 Received and reviewed executed Clerk's Certificate                ARCH
                                                                                                    of Default; Finalized and filed motion for default;
                                                                                                    received and reviewed defendant's notice of
                                                                                                    appearance and letter to Court; received and
                                                                                                    reviewed Court notices regarding filing of motion for
                                                                                                    default
     82489.27817     04/28/2020     44 A         4        360.00          0.30            97.20 [Yuanda] Review/analyze pleadings and exhibits in                 ARCH
                                                                                                    furtherance of filing default motion against Yuanda.
     82489.27817     04/28/2020     44 A         4        360.00          0.30            97.20     [Yuanda] Review/analyze email corr. and phone calls           ARCH
                                                                                                    from counsel for Yuanda regarding its default in the
                                                                                                    SDNY action.
     82489.27817     04/28/2020     44 A         4        360.00          0.40           129.60 [Yuanda] Review/analyze notices from Court                        ARCH
                                                                                                    regarding filing and adjustments to default motion
                                                                                                    filed against Yuanda.
     82489.27817     04/28/2020     44 A         4        360.00          0.20            64.80 [Yuanda] Review/analyze signed Clerk's Certificate in             ARCH
                                                                                                    furtherance of moving for default against Yuanda
                                                                                                    USA Corporation.
     82489.27817     04/29/2020     48 A         1        465.00          3.00         1,255.50 Received and reviewed Court Order regarding                       ARCH
                                                                                                    telephone conference and email and telephone
                                                                                                    conference with defendant's attorney regarding
                                                                                                    same; review of letters to the Court by both parties;
                                                                                                    drafted response to defendant's letter to the Court;
                                                                                                    conferences with DC and CR regarding same;
                                                                                                    prepared and filed notice of appearance; review of
                                                                                                    correspondence between client and adversary
     82489.27817     04/29/2020      6 A         1        620.00          2.00         1,116.00 receipt and review of Yuanda's atty. 4/28 letter to               ARCH
                                                                                                    court re: default; preparation of correspondence
                                                                                                    responding; receipt and review of N of Appearance


CC                                                                                                                                          Wednesday 07/21/2021 9:13 am
                       Case 1:20-cv-01006-GHW Document 128-10 Filed 07/23/21 Page 5 of 36
Date: 07/21/2021                                               Detail Fee Transaction File List                                                              Page: 3
                                                                    GOETZ FITZPATRICK LLP


                           Trans          H Tcode/                       Hours
            Client          Date   Tmkr   P   Task Code      Rate        to Bill         Amount                                                                 Ref #

Client ID 82489.27817 Whitestone Construction, Corp.
                                                                                                  Yuanda atty.; receipt and review of added e-mail
                                                                                                  voice message; inter-office conference with Chris re:
                                                                                                  date answer was due; receipt and review of Steven's
                                                                                                  response to Charles; preparation of correspondence
                                                                                                  responding, add disclaimer; telephone conference
                                                                                                  with Chris re: old PCO reflects present problem;
                                                                                                  speak to James Dearth; receipt and review of Steven
                                                                                                  e-mail to Mike re: credit; preparation of
                                                                                                  correspondence responding; receipt and review of
                                                                                                  court order re: 5/1 conf.; receipt and review of
                                                                                                  Schiller's 4/29 letter to the Court re: sanctions -
                                                                                                  misstatements; inter-office conference with Mike
                                                                                                  McDermott re: same; inter-office conference with
                                                                                                  Chris re: Yuanda atty. N of Appearance incorrectly
                                                                                                  filed; receipt and review of H. Berglas e-mail 4/29;
                                                                                                  inter-office conference with Mike McDermott re:
                                                                                                  same

     82489.27817     04/29/2020     44 A         4        360.00          0.30              97.20 [Yuanda] Review/analyze letter correspondence               ARCH
                                                                                                  from counsel for Yuanda regarding default motion
                                                                                                  being filed against Yuanda.
     82489.27817     04/29/2020     44 A         4        360.00          0.30              97.20 [Yuanda] Review/analyze follow up letter from               ARCH
                                                                                                  counsel regarding default motion, requesting that
                                                                                                  same be withdrawn.
     82489.27817     04/29/2020     44 A         4        360.00          0.90           291.60 [Yuanda] Review/analyze court docket to assess full           ARCH
                                                                                                  history of filings surrounding Yuanda's default and
                                                                                                  prepare synopsis of timing for relevant filings as the
                                                                                                  Parties proceed towards the Court's May 1st
                                                                                                  conference.
     82489.27817     04/29/2020     44 A         4        360.00          0.30              97.20 [Yuanda] Review/analyze Court Order regarding               ARCH
                                                                                                  Yuanda's purported appearance in the action,
                                                                                                  whether the Court finds same to be sufficient, and
                                                                                                  interplay between said orders and the back and
                                                                                                  forth letter correspondence between the parties
                                                                                                  surrounding Yuanda's continued default.
     82489.27817     04/29/2020     44 A         4        360.00          0.40           129.60 [Yuanda] Review/analyze back and forth letter and             ARCH
                                                                                                  email corr. with counsel for Yuanda, whereby
                                                                                                  counsel purports to threaten sanctions, demands
                                                                                                  vacatur of default, and seeks to frame Whitestone's
                                                                                                  conduct as being bad-faith, cross-referencing same
                                                                                                  with timing of filings and allegations contained
                                                                                                  therein, to assess next steps.
     82489.27817     04/29/2020     44 A         3        360.00          0.50           162.00 [Yuanda] Draft/revise email corr. responding to               ARCH
                                                                                                  counsel for Yuanda, asserting that Whitestone
                                                                                                  should be subject to sanctions, cross-referencing
                                                                                                  same with client documents and court docket.
     82489.27817     04/29/2020     44 A         3        360.00          1.20           388.80 [Yuanda] Revise letter correspondence to Judge                ARCH
                                                                                                  Woods concerning Yuanda's allegations of bad-faith
                                                                                                  and its continued default in the dispute, in order to
                                                                                                  establish that Yuanda remains in default.
     82489.27817     04/30/2020     48 A         1        465.00          0.40           167.40 Reviewed and revised responses to defendants' two             ARCH
                                                                                                  letters, one to Court and one to us; conference with
                                                                                                  DC regarding further revisions
     82489.27817     04/30/2020      6 A         1        620.00          1.33           742.14 finalize draft letter to court responding both to             ARCH
                                                                                                  Schiller 4/29 and Berglas e-mail 4/29; receipt and
                                                                                                  review of legal memo re: WS unable to build project
                                                                                                  per shop drawings; revise letter to court; e-mail
                                                                                                  response; inter-office conference with Mike
                                                                                                  McDermott re: same
     82489.27817     04/30/2020     44 A         4        360.00          0.20            64.80 [Yuanda] Review/analyze Court Order in preparation            ARCH
                                                                                                  for May 1st teleconference with Judge Woods.
     82489.27817     05/01/2020     48 A         1        465.00          1.40           585.90 Preparation for Court conference - review of filings          ARCH
                                                                                                  and conference with DC; review of today's Court
                                                                                                  Order and conference with DC regarding Court
                                                                                                  conference; research regarding defendant's liability


CC                                                                                                                                      Wednesday 07/21/2021 9:13 am
                       Case 1:20-cv-01006-GHW Document 128-10 Filed 07/23/21 Page 6 of 36
Date: 07/21/2021                                             Detail Fee Transaction File List                                                             Page: 4
                                                                  GOETZ FITZPATRICK LLP


                           Trans        H Tcode/                       Hours
            Client          Date   Tmkr P   Task Code      Rate        to Bill         Amount                                                                Ref#

Client ID 82489.27817 Whitestone Construction, Corp.
                                                                                                for costs in seeking default and conferences with DC
                                                                                                 regarding same; reviewed defendant's new notice of
                                                                                                appearance

     82489.27817     05/01/2020      6 A        1       620.00          1.33            742.14 review of court docket, various Orders, letter, etc. to     ARCH
                                                                                                prep, for court telephone conference today; conf.
                                                                                                call with court, Yuanda atty. re: schedule motions;
                                                                                                inter-office conference with Mike re: legal research
     82489.27817     05/01/2020     44 A       4        360.00          0.30              97.20 [Yuanda] Review/analyze notice of appearance filed         ARCH
                                                                                                by new counsel for Yuanda, cross-referencing with
                                                                                                prior appearances, in furtherance of conference
                                                                                                scheduled for today.
     82489.27817     05/04/2020     48 A        1       465.00          0.40            167.40 Conference with DC regarding default proceedings,           ARCH
                                                                                                case background and strategy going forward
     82489.27817     05/04/2020     48 A        1       465.00          0.10              41.85 Review of email from client to GC in regarding             ARCH
                                                                                                warranty and other issues
     82489.27817     05/04/2020      6 A        1       620.00          1.00            558.00 inter-office conference with M. McDermott re:               ARCH
                                                                                                factual background of dispute Sciame/Yuanda - 2
                                                                                                diff. forums lawsuits; receipt and review of Steven's
                                                                                                e-mail regarding Notice Proceed under Protest,
                                                                                                Yuanda Warranty; preparation of correspondence
                                                                                                responding
     82489.27817     05/06/2020     48 A       1        465.00          0.10            41.85 Review of email from DC to Yuanda's attorney                 ARCH
                                                                                                regarding possible resolution of default
     82489.27817     05/06/2020      6 A       1        620.00          0.25           139.50 preparation of correspondence Yuanda atty. re:               ARCH
                                                                                                avoid unnecessary motion practice, get on same
                                                                                                page

     82489.27817     05/08/2020      6 A       1        620.00          0.25           139.50 telephone conference with John Golaszewski re:               ARCH
                                                                                                moving forward cooperatively vs. Sciame
     82489.27817     05/20/2020     44 A       4        360.00          0.30              97.20 Review/analyze letter correspondence and                   ARCH
                                                                                                stipulation vacating default which was filed with the
                                                                                                SDNY Clerk and sent to Judge Woods for his
                                                                                                signature.
     82489.27817     05/20/2020     48 A       1        465.00          0.40           167.40 Received and reviewed stipulation vacating Clerk's           ARCH
                                                                                                Certificate of Default and conference with DC
                                                                                                regarding same; review of rules for initial disclosure
                                                                                                in federal courts; received and reviewed emails
                                                                                                between counsel regarding stipulation and next
                                                                                                steps

     82489.27817     05/20/2020      6 A       1        620.00          0.25           139.50 receipt and review of proposed stip opening default;         ARCH
                                                                                                preparation of correspondence Yuanda atty. re:
                                                                                                good faith, flow down provision of subcontract,
                                                                                                execute stip.
     82489.27817     05/21/2020     48 A       1        465.00          0.30           125.55 Conference with DC regarding initial disclosures;            ARCH
                                                                                                review of Court Rule and email to client regarding
                                                                                                initial disclosures
     82489.27817     05/21/2020     48 A       1        465.00          0.20            83.70 Received and reviewed Court Orders regarding                 ARCH
                                                                                                Initial Conference and vacating of Clerk's default
     82489.27817     05/21/2020      6 A       1        620.00          0.10            55.80 receipt and review of Yuanda atty. letter to Court re:       ARCH
                                                                                                stip. w/d default, Yuanda's time to respond
     82489.27817     05/22/2020     48 A       1        465.00          0.10            41.85 Emails regarding vacating of Clerk's Certificate of          ARCH
                                                                                                Default
     82489.27817     05/22/2020      6 A       1        620.00          0.25           139.50 preparation of correspondence Steven re: status of           ARCH
                                                                                                default
     82489.27817     05/26/2020      6 A       1        620.00          0.20           111.60 receipt and review of e-mail exchange Steven, Mike           ARCH
                                                                                                Porcelli at Sciame re: WT-3 Clerestory
                                                                                                Remediation/Notice to Perform under protest, Phil
                                                                                                C's e-mail re: timeline
     82489.27817     05/27/2020     44 A       4        360.00          0.30            97.20 Review/analyze email corr. with Yuanda and their             ARCH
                                                                                                counsel regarding negotiations surrounding
                                                                                                Yuanda's cooperation.
     82489.27817     05/27/2020      6 A       1        620.00          0.66           368.28 preparation of correspondence Yuanda atty.                   ARCH
                                                                                                forwarding Steven's warranty inquiry to Yuanda;
                                                                                                receipt and review of Yuanda atty. response;
                                                                                                preparation of correspondence Steven re: same;


CC                                                                                                                                   Wednesday 07/21/2021 9:13 am
                       Case 1:20-cv-01006-GHW Document 128-10 Filed 07/23/21 Page 7 of 36
Date: 07/21/2021                                              Detail Fee Transaction File List                                                             Page: 5
                                                                   GOETZ FITZPATRICK LLP


                           Trans          H Tcode/                      Hours
            Client          Date   Tmkr   P   Task Code     Rate        to Bill         Amount                                                                Ref #

Client ID 82489.27817 Whitestone Construction, Corp.
                                                                                                 telephone conference with Steven re: same,
                                                                                                 timeliness of Yuanda's response
     82489.27817     05/28/2020     44 A          5       360.00         0.30              97.20 Communicate (in firm) : Atty conference with               ARCH
                                                                                                  Michael McDermott regarding disclosure demanded
                                                                                                  by the Court, conference requirements, and key
                                                                                                  issues for the federal action.
     82489.27817     05/28/2020     44 A          4       360.00         1.10            356.40 Review/analyze court docket, signed Orders from             ARCH
                                                                                                 Judge Woods concerning conferences to be held,
                                                                                                 the Court's requirements for discovery, the Judge's
                                                                                                 preferred disclosure schedule, and the Judge's rules
                                                                                                 concerning operation of the court during the
                                                                                                 COVID-19 health crisis.
     82489.27817     06/05/2020      6 A          1       620.00         0.10              55.80 receipt and review of e-mail exchange between              ARCH
                                                                                                 Steven/Tan 5/27; telephone conference with Steven
                                                                                                 re: same

     82489.27817     06/22/2020     44 A          6       360.00         0.30              97.20 Communicate (with client) : Phone call with James          ARCH
                                                                                                 Dearth discussing calculation of damages and
                                                                                                 documents needed for production of initial
                                                                                                 disclosure.
     82489.27817     06/22/2020     44 A         4        360.00         0.70            226.80 Review/analyze FRCP 26 Initial Disclosure                   ARCH
                                                                                                 requirements, review case management order
                                                                                                 stating deadlines and requirements for initial
                                                                                                 disclosure; review client documents in order to
                                                                                                 compile necessary items for disclosure.
     82489.27817     06/22/2020     44 A         3        360.00         3.60          1,166.40 Review Judge Woods' Rules of Court, conference              ARCH
                                                                                                 requirements, discovery requirements, and
                                                                                                 standards for submitting a Joint Status letter and
                                                                                                 Case Management Plan ahead of the July 6th
                                                                                                 conference; draft proposed joint status letter; draft
                                                                                                 proposed case management plan; review prior corr.
                                                                                                 with Yuanda's counsel re: settlement; draft email to
                                                                                                 Yuanda's counsel regarding discovery requirements
                                                                                                 and Court conference.
     82489.27817     06/23/2020     44 A         8        360.00         0.30              97.20 Communicate (other external) : Email corr. with John       ARCH
                                                                                                 Golaszewski, counsel for Yuanda, regarding the
                                                                                                 Court's required Joint Status letter and Case
                                                                                                 Management Plan; revising and finalizing proposed
                                                                                                 documents to send to counsel.
     82489.27817     06/23/2020      6 A         1        620.00         0.20           111.60 receipt and review of case management plan;                  ARCH
                                                                                                 inter-office conference with Chris re: same
     82489.27817     06/24/2020     44 A         3        360.00         2.10           680.40 Review/analyze Fdocuments provided by clients for            ARCH
                                                                                                 computation of damages, evidence supporting
                                                                                                 claim, and information required by statute; in
                                                                                                 furtherance of producing same in response to initial
                                                                                                 disclosure requirements and other discovery.
     82489.27817     06/25/2020     44 A         6        360.00         0.50           162.00 Communicate (with client) : Phone call with James            ARCH
                                                                                                 Dearth regarding computation of claim and location
                                                                                                 of documents.
     82489.27817     06/25/2020     44 A         8        360.00         0.20            64.80 Communicate (other external) : Email corr. with              ARCH
                                                                                                 counsel for Yuanda regarding comments on joint
                                                                                                 status letter and case management plan which need
                                                                                                 to be sent to the Court.
     82489.27817     06/25/2020     44 A         3        360.00         3.40          1,101.60 Draft/revise Whitestone's Initial Disclosure;               ARCH
                                                                                                 reviewing Whitestone's insurance policies and
                                                                                                 contract with Yuanda for insurance requirements;
                                                                                                 review Whitestone v. Sciame documents related to
                                                                                                 WT-3 clerestory dispute in order to identify
                                                                                                 documents relevant to Yuanda dispute.
     82489.27817     06/25/2020      6 A         1        620.00         0.10            55.80 receipt and review of discovery plan for submittal to        ARCH
                                                                                                 court

     82489.27817     06/26/2020     44 A         4        360.00         1.70           550.80 Review/analyze revisions to Joint Status Letter from         ARCH
                                                                                                 Yuanda; revise to reflect present status of the action;
                                                                                                 and prepare settlement demand to Yuanda.
     82489.27817     06/26/2020     44 A         5        360.00         0.30            97.20 Communicate (in firm) : Phone call with Donald               ARCH


CC                                                                                                                                    Wednesday 07/21/2021 9:13 am
                       Case 1:20-cv-01006-GHW Document 128-10 Filed 07/23/21 Page 8 of 36
Date: 07/21/2021                                               Detail Fee Transaction File List                                                               Page: 6
                                                                    GOETZ FITZPATRICK LLP


                           Trans          H Tcode/                       Hours
            Client          Date   Tmkr   P   Task Code      Rate        to Bill         Amount                                                                 Ref #

Client ID 82489.27817 Whitestone Construction, Corp.
                                                                                                   Carbone regarding joint status letter revisions, initial
                                                                                                   disclosure, settlement discussions with Yuanda, and
                                                                                                   next steps towards prosecution of the action as we
                                                                                                   approach the Case Management Conference.
     82489.27817     06/26/2020     44 A          6       360.00          0.30              97.20 Communicate (with client) : Phone call with James            ARCH
                                                                                                   Dearth regarding status of WT-3 clerestory
                                                                                                   remediation work.
     82489.27817     06/26/2020     44 A          8       360.00          0.40            129.60 Communicate (other external) : Email corr. with               ARCH
                                                                                                   counsel for Yuanda, revising same per the
                                                                                                   discussions had with Donald Carbone.
     82489.27817     06/26/2020     44 A         4        360.00          0.60            194.40 Review/analyze Yuanda's Answer, Rule 7.1                      ARCH
                                                                                                   Statement, and Rule 26 Initial Disclosure, reviewing
                                                                                                   admissions, denials and defenses.
     82489.27817     06/26/2020      6 A          1       620.00          0.20            111.60 inter-office conference with Chris re: status                 ARCH
                                                                                                   discovery schedule, joint letter to court; receipt and
                                                                                                   review of joint letter to court
     82489.27817     06/29/2020     44 A          3       360.00          1.20           388.80 Revise and finalize Joint Status Letter and Case              ARCH
                                                                                                   Management Plan pursuant to conversations had
                                                                                                   with counsel for Yuanda and call with Donald
                                                                                                   Carbone; file with SDNY through e-filing system; and
                                                                                                   email corr. with Judge Woods pursuant to the
                                                                                                   Judge's civil action rules.
     82489.27817     07/06/2020     44 A         4        360.00          0.40           129.60 Review/analyze Court notices, Judge's Rules, and              ARCH
                                                                                                   party submissions in preparation for conference with
                                                                                                   Judge Woods to set a discovery schedule in place.
     82489.27817     07/06/2020     44 A         8        360.00          1.20           388.80 Communicate (other external) : Conf. call with Judge          ARCH
                                                                                                   Woods and counsel for Yuanda, negotiating merits
                                                                                                   of the case, damages, discovery needed, litigation
                                                                                                   strategy, and avenues for settlement, prepare
                                                                                                   summary of proceedings for client file.
     82489.27817     07/07/2020     44 A         5        360.00          0.20              64.80 Communicate (in firm) : Attorney conference with            ARCH
                                                                                                   Donald Carbone discussing outcome of case
                                                                                                   management conference, potential for bringing
                                                                                                   motion for summary judgment.
     82489.27817     07/07/2020      6 A         1        620.00          0.10              55.80 inter-office conference with Chris re: conf. call with      ARCH
                                                                                                  Judge Woods
     82489.27817     07/10/2020     44 A         4        360.00          0.40           129.60 Review/analyze the Court's signed Case                        ARCH
                                                                                                   Management Order and take note of all salient
                                                                                                   deadlines surrounding discovery and next
                                                                                                   mandatory appearances.
     82489.27817     07/10/2020     44 A         8        360.00          0.10            32.40 Communicate (other external) : Email corr. with John          ARCH
                                                                                                   Golaszewski, counsel for Yuanda, regarding status of
                                                                                                  Yuanda's response to settlement.
     82489.27817     07/14/2020     44 A         8        360.00          0.30            97.20 Communicate (other external) : Phone call with John           ARCH
                                                                                                  Golaszewski, counsel for Yuanda, regarding
                                                                                                  settlement discussions.
     82489.27817     07/15/2020     44 A         4        360.00          0.30            97.20 Review/analyze WCC contract with Yuanda to assess             ARCH
                                                                                                  whether, in default, Yuanda is liable for labor costs
                                                                                                  associated with the remediation of the project.
     82489.27817     07/15/2020     44 A         6        360.00          0.40           129.60 Communicate (with client) : Phone call with James             ARCH
                                                                                                   Dearth regarding status of Yuanda remedial work
                                                                                                  and progress made by WCC vs. what benefit would
                                                                                                  be derived from Yuanda's involvement in the
                                                                                                  process.

     82489.27817     07/15/2020      6 A         1        620.00          0.40           223.20 telephone conference with Yuanda atty. re:                    ARCH
                                                                                                  settlement conf.; telephone conference with Steven
                                                                                                  re: same; preparation of correspondence Yuanda
                                                                                                  atty. re: same; receipt and review of Yuanda atty.
                                                                                                  e-mail re: revised time for conf. call; preparation of
                                                                                                  correspondence Steven re: same
     82489.27817     07/23/2020     44 A         8        360.00          0.30            97.20 Communicate (other external) : Email corr. with               ARCH
                                                                                                  counsel for Yuanda; call with James Dearth,
                                                                                                  regarding settlement conference.
     82489.27817     07/23/2020     44 A         4        360.00          1.60           518.40 Review/analyze Whitestone back-up for damages in              ARCH


CC                                                                                                                                      Wednesday 07/21/2021 9:13 am
                       Case 1:20-cv-01006-GHW Document 128-10 Filed 07/23/21 Page 9 of 36
Date: 07/21/2021                                               Detail Fee Transaction File List                                                             Page: 7
                                                                    GOETZ FITZPATRICK LLP


                           Trans          H Tcode/                       Hours
            Client          Date   Tmkr   P   Task Code      Rate        to Bill         Amount                                                                Ref#

Client ID 82489.27817 Whitestone Construction, Corp.
                                                                                                  preparation for settlement conference with Yuanda.
     82489.27817     07/23/2020     44 A          8       360.00          0.60            194.40 Communicate (other external) : Settlement                    ARCH
                                                                                                  conference with DJC, WCC, Yuanda, and Yuanda's
                                                                                                  in-house and outside counsel.
     82489.27817     07/23/2020      6 A          1       620.00          0.50            279.00 conf. call Yuanda, Tan and its attorneys, DJC, Chris,        ARCH
                                                                                                  Steven, et al. - explained Yuanda needed to pony up
                                                                                                  $500k reserve rights
     82489.27817     07/27/2020      6 A          1       620.00          0.20            111.60 telephone conference with Yuanda Chicago counsel            ARCH
                                                                                                  re: substitution of counsel
     82489.27817     07/28/2020      6 A          1       620.00          0.33            184.14 receipt and review of Stevens' e-mail re: Yuanda            ARCH
                                                                                                  status; preparation of correspondence responding
                                                                                                  regarding telephone conference with Adam Gill
                                                                                                  yesterday; receipt and review of Steven's response
                                                                                                  plain English; preparation of correspondence
                                                                                                  responding
     82489.27817     07/29/2020     44 A         3        360.00          5.30          1,717.20 Draft/revise Whitestone's First Document Demands            ARCH
                                                                                                  on Yuanda and First Set of Interrogatories, reviewing
                                                                                                  Federal Rules, Local Rules of the SDNY which modify
                                                                                                  same, and the specific discovery Rules mandated by
                                                                                                  Judge Woods; review pleadings and relevant client
                                                                                                  documents.
     82489.27817     07/29/2020     44 A         3        360.00          0.50           162.00 Confer with D. Carbone regarding revisions to                ARCH
                                                                                                  Document Demands and Interrogatories; Revise
                                                                                                  same pursuant to comments/revisions provided by
                                                                                                  Donald; Email corr. with counsel for Yuanda serving
                                                                                                  said demands.
     82489.27817     07/29/2020      6 A         1        620.00          0.25           139.50 receipt and review of WS doc. demands; inter-office          ARCH
                                                                                                  conference with Chris re: minor changes
     82489.27817     07/29/2020     44 A         4        360.00          0.50           162.00 Review/analyze Yuanda's Interrogatories and                  ARCH
                                                                                                  Document Demands, assessing scope of discovery
                                                                                                  being requested, whether same is proper in light of
                                                                                                  Rules of Court, and potential avenues for response.
     82489.27817     07/30/2020     44 A         3        360.00          1.40           453.60 Draft/revise letter rejecting Yuanda's interrogatories       ARCH
                                                                                                  as they are improper, fail to meet the requirements
                                                                                                  of the SDNY Local Rules and are improper at this
                                                                                                  stage of the litigation; cross-referencing with Local
                                                                                                  Rules of Court, Judge's Rules, Federal Rules of
                                                                                                  Procedure, and the Case Management Order in
                                                                                                  effect.
     82489.27817     07/30/2020      6 A         1        620.00          0.20           111.60 receipt and review of letter rejecting Yuanda's              ARCH
                                                                                                  interrogatories; inter-office conference with Chris re:
                                                                                                  same

     82489.27817     08/10/2020     44 A         4        360.00          0.30            97.20 Review/analyze Yuanda settlement letter and claim            ARCH
                                                                                                  analysis; review discovery demands asserted by
                                                                                                  Yuanda.
     82489.27817     08/10/2020      6 A         1        620.00          0.25           139.50 receipt and review of Adam Gil e-mail re: alleged            ARCH
                                                                                                  non-communication; preparation of correspondence
                                                                                                  responding
     82489.27817     08/12/2020     44 A         4        360.00          0.60           194.40 Review/analyze correspondence from counsel to                ARCH
                                                                                                  Yuanda setting forth its purported defense to
                                                                                                  Whitestone's contract claim; Review Whitestone
                                                                                                  WT-3 letters and correspondence with Sciame
                                                                                                  reserving its rights to dispute while working under
                                                                                                  protest; Call with Donald Carbone to discuss next
                                                                                                  steps in suit and viability of summary judgment
                                                                                                  motion.
     82489.27817     08/13/2020     44 A         4        360.00          1.10           356.40 Review/analyze Yuanda Contract, NOD and DOD for              ARCH
                                                                                                  WT-3 Clerestory work, prior correspondence
                                                                                                  between Whitestone and Sciame regarding WT-3
                                                                                                  Clerestory work, notices between Whitestone and
                                                                                                  Yuanda concerning WT-3 Clerestory work and
                                                                                                  rejection thereof; cross-reference all document with
                                                                                                  Yuanda Contract and Position Statement.
     82489.27817     08/13/2020     44 A         4        360.00          0.50           162.00 Review/analyze all Whitestone correspondence with            ARCH


CC                                                                                                                                     Wednesday 07/21/2021 9:13 am
                      Case 1:20-cv-01006-GHW Document 128-10 Filed 07/23/21 Page 10 of 36
Date: 07/21/2021                                             Detail Fee Transaction File List                                                             Page: 8
                                                                  GOETZ FITZPATRICK LLP


                           Trans        H Tcode/                       Hours
            Client          Date   Tmkr P   Task Code      Rate        to Bill         Amount                                                                Ref#

Client ID 82489.27817 Whitestone Construction, Corp.
                                                                                                Yuanda to ensure that all contractual obligations
                                                                                                with respect to non-conforming work have been
                                                                                                met, in furtherance of seeking summary disposition
                                                                                                in Whitestone's favor.
     82489.27817     08/17/2020     44 A           5    360.00          0.10              32.40 Communicate (in firm) : Atty. conf. with D. Carbone         ARCH
                                                                                                regarding next steps in the action, viability of
                                                                                                summary judgment, and discovery.
     82489.27817     08/17/2020      7 A        1       620.00          1.00            558.00 File review; prepare for strategy conference with D.        ARCH
                                                                                                Carbone.
     82489.27817     08/17/2020      7 A        1       620.00          0.30            167.40 Teleconference with D. Carbone regarding possible           ARCH
                                                                                                summary judgment motion; other case issues.
     82489.27817     08/17/2020      6 A        1       620.00          0.50           279.00 inter-office conference with GK re: possible motion          ARCH
                                                                                                for SJ
     82489.27817     08/18/2020     44 A        8       360.00          0.20              64.80 Communicate (other external) : Phone call and Email        ARCH
                                                                                                corr. with Adam Gill, counsel to Yuanda regarding
                                                                                                discovery and exchange of electronically stored
                                                                                                information.
     82489.27817     08/19/2020     44 A       4        360.00          0.20              64.80 Review/analyze Court notice regarding motion for           ARCH
                                                                                                admission ofYuanda's counsel pro hac vice.
     82489.27817     08/19/2020     44 A       5        360.00          0.20              64.80 Communicate (in firm) : Atty conf. with Gary Kushner       ARCH
                                                                                                regarding viability of motion for summary judgment
                                                                                                on the contract and potential contractual
                                                                                                interpretation issues.
     82489.27817     08/19/2020      7 A       1        620.00          0.10              55.80 Teleconference with C. Rodriguez regarding factual         ARCH
                                                                                                issue in case; discuss prospect of successful
                                                                                                summaryjudgment motion.
     82489.27817     08/20/2020     44 A       4        360.00          0.30            97.20 Review/analyze proposed letter motion and revised            ARCH
                                                                                                discovery scheduling order from Yuanda;
                                                                                                cross-reference with discovery scheduling order set
                                                                                                in place by the Court and assess basis for Yuanda's
                                                                                                request.
     82489.27817     08/21/2020      7 A       1        620.00          0.20           111.60 Teleconference with C. Rodriguez regarding                   ARCH
                                                                                                discovery issues.
     82489.27817     08/24/2020     44 A       3        360.00          0.60           194.40 Review and revise Yuanda's proposed letter to the            ARCH
                                                                                                Court regarding discovery and proposed revised
                                                                                                discovery order.
     82489.27817     08/24/2020     44 A       3        360.00          4.50         1,458.00 Draft/revise responses to interrogatories and                ARCH
                                                                                                discovery demands, cross-referencing with client
                                                                                                documents and communications, pleadings, and
                                                                                                relevant correspondence/notices; review and
                                                                                                compile responsive documents.
     82489.27817     08/24/2020      7 A       1        620.00          0.10            55.80 Email exchange with Adam Gill regarding rejection            ARCH
                                                                                                of settlement offer.
     82489.27817     08/25/2020     44 A       8        360.00          0.20            64.80 Communicate (other external) : Email corr. with              ARCH
                                                                                                counsel for Yuanda regarding ESI stipulation and
                                                                                                discovery protocol.
     82489.27817     08/25/2020     44 A       3        360.00          2.60           842.40 Draft/revise Whitestone responses to Yuanda's                ARCH
                                                                                                discovery demands, cross-referencing with
                                                                                                pleadings and client documents from related Sciame
                                                                                                action.
     82489.27817     08/25/2020      6 A       1        620.00          1.75           976.50 review of PO/contract between WS/Yuanda                      ARCH
     82489.27817     08/25/2020      7 A       1        620.00          0.20           111.60 Conference with D. Carbone regarding strategy for            ARCH
                                                                                                case prosecution/motion for summaryjudgment.
     82489.27817     08/26/2020     44 A       5        360.00          0.20            64.80 Communicate (in firm) : Atty conf. with Gary Kushner         ARCH
                                                                                                assessing revisions to discovery letter and discovery
                                                                                                schedule.
     82489.27817     08/26/2020     44 A       3        360.00          2.50           810.00 Revise Whitestone responses to Yuanda's discovery            ARCH
                                                                                                demands.
     82489.27817     08/26/2020     44 A       3        360.00          0.30            97.20 Revise joint letter requesting extension of discovery        ARCH
                                                                                                schedule pursuant to comments provided by Gary
                                                                                                M. Kushner; Email corr. with Adam Gill regarding
                                                                                                revisions to discovery schedule and letter
                                                                                                application.
     82489.27817     08/26/2020      7 A       1        620.00          0.20           111.60 Teleconference with C. Rodriguez regarding                   ARCH


CC                                                                                                                                   Wednesday 07/21/2021 9:13 am
                      Case 1:20-cv-01006-GHW Document 128-10 Filed 07/23/21 Page 11 of 36
Date: 07/21/2021                                              Detail Fee Transaction File List                                                              Page: 9
                                                                   GOETZ FITZPATRICK LLP


                           Trans          H Tcode/                      Hours
            Client          Date   Tmkr   P   Task Code     Rate        to Bill         Amount                                                                 Ref #

Client ID 82489.27817 Whitestone Construction, Corp.
                                                                                                 following up on discovery issues.
     82489.27817     08/26/2020      7 A          1       620.00         0.20            111.60 Review letter to court regarding joint application to        ARCH
                                                                                                 extend discovery deadlines.
     82489.27817     08/27/2020      7 A          1       620.00         0.10              55.80 Review discovery order.                                     ARCH
     82489.27817     08/27/2020      7 A          1       620.00         0.20            111.60 Teleconference with Adam Gill regarding discovery            ARCH
                                                                                                 issues/deadlines.
     82489.27817     08/28/2020     44 A          5       360.00         0.30              97.20 Communicate (in firm) : Atty conf. with Gary Kushner        ARCH
                                                                                                 to address revisions to discovery letter motion, ESI
                                                                                                 stipulation, discovery vendor, and next steps with
                                                                                                 the litigation.
     82489.27817     08/28/2020      7 A          1       620.00         1.00            558.00 Review, edit responses to discovery requests.                ARCH
     82489.27817     08/28/2020      7 A          1       620.00         0.20            111.60 Teleconference with C. Rodriguez regarding follow            ARCH
                                                                                                 up with discovery issues/service and ESI issues.
     82489.27817     08/31/2020     44 A          3       360.00         0.70            226.80 Revise Whitestone responses to Yuanda discovery              ARCH
                                                                                                 demands and interrogatories; Email corr. with
                                                                                                 Steven Grzic and James Dearth regarding discovery
                                                                                                 responses; finalize responses to Yuanda discovery
                                                                                                 and email corr. with Yuanda's counsel serving
                                                                                                 responses.

     82489.27817     08/31/2020      7 A          1       620.00         0.10              55.80 Emails with C. Rodriguez regarding production of            ARCH
                                                                                                 discovery responses to Adam Gill.
     82489.27817     09/01/2020     44 A         4        360.00         0.60            194.40 Review/analyze court notice scheduling conference            ARCH
                                                                                                 to address discovery; Email corr. with counsel for
                                                                                                 Yuanda regarding logistics for the call; Review Judge
                                                                                                 Woods's rules regarding conferences; EMail corr.
                                                                                                 with D. Carbone and G. Kushner regarding
                                                                                                 conference.
     82489.27817     09/01/2020      7 A         1        620.00         0.10              55.80 Review, complete standard appearance form                   ARCH
                                                                                                 required by court for teleconference.
     82489.27817     09/01/2020      7 A         1        620.00         0.10              55.80 Review Judge Woods rules/emerging Covid-19                  ARCH
                                                                                                 Rules.
     82489.27817     09/02/2020     44 A         5        360.00         0.30              97.20 Communicate (in firm): Atty conf. with G. Kushner           ARCH
                                                                                                 regarding preparations for the discovery conf.; Atty
                                                                                                 conf. with D. Carbone regarding issues surrounding
                                                                                                 Yuanda performance bond.
     82489.27817     09/02/2020      7 A         1        620.00         2.50          1,395.00 Prepare for strategy conference with D. Carbone;             ARCH
                                                                                                 extensive file and document review.
     82489.27817     09/02/2020      7 A         1        620.00         1.00           558.00 Conference with D. Carbone to discuss merits of               ARCH
                                                                                                 summary judgment motion.
     82489.27817     09/02/2020      6 A         1        620.00         1.00           558.00 inter-office conference with GK re: key clauses in            ARCH
                                                                                                 PO/Contract, strategy-motion for SJ
     82489.27817     09/03/2020     16 A         1        480.00         0.50           216.00 TC with GMK re research for Local Rule 56.1 letter in         ARCH
                                                                                                 advance of filing motion for summary judgment.
     82489.27817     09/03/2020     44 A         3        360.00         1.20           388.80 Draft ESI Search Term and Custodian stipulation,              ARCH
                                                                                                 reviewing client documents to identify relevant
                                                                                                 terms and custodians.
     82489.27817     09/03/2020     44 A         6        360.00         0.30            97.20 Communicate (with client) : Email corr. with Phil             ARCH
                                                                                                 Carvelas, Steven Grzic, and James Dearth regarding
                                                                                                 Yuanda Performance Bond, review Change Order
                                                                                                 which provides a credit in exchange for a waiver of
                                                                                                 performance bond.
     82489.27817     09/03/2020     44 A         5        360.00         0.20            64.80 Communicate (in firm) : Atty. conf. with Gary                 ARCH
                                                                                                 Kushner regarding discovery conference with Court
                                                                                                 and Adam Gill, counsel for Yuanda, addressing
                                                                                                 issues concerning discovery and ESI.
     82489.27817     09/03/2020      7 A         1        620.00         0.30           167.40 Prepare for teleconference with the court regarding           ARCH
                                                                                                 discovery extension.
     82489.27817     09/03/2020      7 A         1        620.00         0.60           334.80 Teleconference with court regarding discovery                 ARCH
                                                                                                 extension request.
     82489.27817     09/03/2020      7 A         1        620.00         0.20           111.60 Follow up with A. Gill regarding discovery issues.            ARCH
     82489.27817     09/03/2020      6 A         1        620.00         0.20           111.60 inter-office conference with Gary re: conf. with              ARCH
                                                                                                 Judge, discovery; E-disclosure, SJ motions
     82489.27817     09/09/2020     44 A         4        360.00         1.60           518.40 Review/analyze discovery produced by Yuanda.                  ARCH
     82489.27817     09/10/2020     16 A         1        480.00         3.00         1,296.00 Analyze complaint and client contract with Yuanda.            ARCH


CC                                                                                                                                     Wednesday 07/21/2021 9:13 am
                      Case 1:20-cv-01006-GHW Document 128-10 Filed 07/23/21 Page 12 of 36
Date: 07/21/2021                                            Detail Fee Transaction File List                                                              Page: 10
                                                                 GOETZ FITZPATRICK LLP


                           Trans        H Tcode/                      Hours
            Client          Date   Tmkr P   Task Code     Rate        to Bill         Amount                                                                  Ref #

Client ID 82489.27817 Whitestone Construction, Corp.
                                                                                                Research authority re no need to interpret contract
                                                                                                if its provisions are unambiguous. Research
                                                                                                authority re no judicial estoppel when asserted
                                                                                                positions are not incompatible. Draft email
                                                                                                memorandum to GMK re same.
     82489.27817     09/11/2020      7 A        1       620.00         0.20            111.60 Email to A. Gill with request for consent for                 ARCH
                                                                                                pre-motion conference on motion for summary
                                                                                               judgment.
     82489.27817     09/11/2020      7 A        1       620.00         0.20            111.60 Review chamber's rules for authority to file motion           ARCH
                                                                                                for summary judgment.
     82489.27817     09/11/2020      7 A        1       620.00         1.00            558.00 Draft letter to Court regarding request for                   ARCH
                                                                                                pre-motion conference.
     82489.27817     09/14/2020      7 A        1       620.00         0.10              55.80 Email to A. Gill regarding consent to file summary           ARCH
                                                                                               judgment motion.
     82489.27817     09/14/2020      7 A        1       620.00         0.50            279.00 Continue work on letter to Judge Woods.                       ARCH
     82489.27817     09/15/2020      6 A        1       620.00         0.20            111.60 inter-office conference with Gary K. re: w/d certain          ARCH
                                                                                                c/a cross-motions for SJ
     82489.27817     09/16/2020      7 A        1       620.00         0.10              55.80 Receipt and review of email from A. Gill regarding           ARCH
                                                                                                pre-motion continuance request.
     82489.27817     09/16/2020      7 A        1       620.00         0.20            111.60 Email to A. Gill regarding response to Gill email             ARCH
                                                                                                regarding motion.
     82489.27817     09/17/2020     44 A       4        360.00         1.30           421.20 Review/analyze letter from Yuanda requesting                   ARCH
                                                                                                pre-motion conference, setting forth alleged
                                                                                                position on contract; back and forth email corr. with
                                                                                                counsel to Yuanda and Court Clerk regarding
                                                                                                conference scheduled for 11:00 a.m.; drafter and file
                                                                                                letter correspondence with Court regarding
                                                                                                adjournment request, reviewing Judge's Rules.
     82489.27817     09/17/2020     44 A       4        360.00         0.60            194.40 Review/analyze discovery requirements as modified             ARCH
                                                                                                by the most recent conference call; email corr. with
                                                                                                client advising on documents needed for
                                                                                                production.
     82489.27817     09/17/2020     16 A       1        480.00         2.90          1,252.80 Analyze client's complaint and June 2019 letter re            ARCH
                                                                                                defective work. Analyze Yuanda's letter to Court
                                                                                                requesting permission to make motion to dismiss.
                                                                                                Research liberal pleading standard under federal
                                                                                                rule of civil procedure 12(c). Draft and revise letter
                                                                                                responding to Yuanda's request for dismissal
                                                                                                motion. TC with GMK re same.
     82489.27817     09/17/2020      7 A       1        620.00         0.20           111.60 Conference with Scott Simon to discuss letter                  ARCH
                                                                                                opposition to request for authority to file 12(c)
                                                                                                motion.
     82489.27817     09/17/2020      7 A       1        620.00         2.00          1,116.00 Prepare, edit and finalize multiple drafts of letter          ARCH
                                                                                               opposition to Yuanda's application for permission to
                                                                                               file Rule 12(c) motion.
     82489.27817     09/17/2020      7 A       1        620.00         0.20           111.60 Review letter filed by Yuanda seeking preliminary              ARCH
                                                                                               conference on application to file a Rule 12(c)
                                                                                                motion.
     82489.27817     09/17/2020      7 A       1        620.00         0.10              55.80 Email from A. Gill regarding outstanding discovery.          ARCH
     82489.27817     09/17/2020      7 A       1        620.00         0.20           111.60 Emails with C. Rodriguez regarding outstanding                 ARCH
                                                                                               discovery; court conference on preliminary
                                                                                               conference request.
     82489.27817     09/17/2020      7 A       1        620.00         0.10              55.80 Prepare and file notice of appearance; file with court.      ARCH
     82489.27817     09/17/2020      7 A       1        620.00         0.20           111.60 Email with A. Gill regarding discovery issues.                 ARCH
     82489.27817     09/18/2020     44 A       3        360.00         0.30            97.20 Draft/revise appearance schedule sheet pursuant to             ARCH
                                                                                               Judge Woods' Court Rules, cross-referencing with
                                                                                               requirements of Judge Woods' Rules; email corr.
                                                                                               with the Court submitting the appearance sheet
                                                                                               ahead of the 9/18 pre-motion conference.
     82489.27817     09/18/2020     44 A       4        360.00         0.30            97.20 Review/analyze deadlines imposed by the Court for              ARCH
                                                                                               Yuanda to brief its motion for dispositive relief.
     82489.27817     09/18/2020      7 A       1        620.00         0.10            55.80 Email exchange with C. Rodriguez regarding follow              ARCH
                                                                                               up with document production.
     82489.27817     09/18/2020      7 A       1        620.00         0.20           111.60 Teleconference with D. Carbone regarding authority             ARCH


CC                                                                                                                                    Wednesday 07/21/2021 9:13 am
                      Case 1:20-cv-01006-GHW Document 128-10 Filed 07/23/21 Page 13 of 36
Date: 07/21/2021                                             Detail Fee Transaction File List                                                            Page: 11
                                                                  GOETZ FITZPATRICK LLP


                           Trans        H   Tcode/                     Hours
            Client          Date   Tmkr P   Task Code      Rate        to Bill         Amount                                                                Ref#

Client ID 82489.27817 Whitestone Construction, Corp.
                                                                                                to voluntarily dismiss remaining non-breach of
                                                                                                 contract claims in complaint.
     82489.27817     09/18/2020      7 A        1       620.00          0.50            279.00 Prepare for teleconference/hearing with court and A.        ARCH
                                                                                                 Gill regarding request to file 12(c) motion.
     82489.27817     09/18/2020      7 A        1       620.00          0.60            334.80 Teleconference/hearing with court and A. Gill               ARCH
                                                                                                 regarding Rule 12(c) application.
     82489.27817     09/19/2020      7 A        1       620.00          0.10              55.80 Receipt and review of court's entry/order scheduling       ARCH
                                                                                                 12(c) motion.
     82489.27817     09/21/2020     44 A        5       360.00          0.20              64.80 Communicate (in firm) : Atty conf. w. Gary Kushner         ARCH
                                                                                                regarding discovery issues.
     82489.27817     09/21/2020      7 A        1       620.00          0.50            279.00 Continue to work on letter application for authority        ARCH
                                                                                                to bring rule 56 motion.
     82489.27817     09/21/2020      7 A        1       620.00          0.20            111.60 Teleconference with C. Rodriguez to dismiss                 ARCH
                                                                                                outstanding discovery response status.
     82489.27817     09/21/2020      7 A        1       620.00          0.20            111.60 Teleconference with S. Simon to assign research             ARCH
                                                                                                project for opposition to Rule 12(c) motion.
     82489.27817     09/22/2020      7 A        1       620.00          0.10              55.80 Email with D. Carbone regarding status update on           ARCH
                                                                                                court's ruling on 9/8 conference.
     82489.27817     09/22/2020      7 A        1       620.00          0.20           111.60 Teleconference with D. Carbone regarding next                ARCH
                                                                                                steps in litigation; Rule 56 motion status.
     82489.27817     09/22/2020      7 A        1       620.00          0.20           111.60 Email exchange with A. Gill regarding preparation of         ARCH
                                                                                                stip withdrawing claims.
     82489.27817     09/23/2020      7 A        1       620.00          0.50           279.00 Finalize draft of Rule 56 motion letter application.         ARCH
     82489.27817     09/23/2020      6 A        1       620.00          0.10              55.80 receipt and review of Chris R. 9/17 e-mail James           ARCH
                                                                                                Dearth re: discovery docs, for production
     82489.27817     09/23/2020      7 A       1        620.00          1.00           558.00 Continue work on Rule 56 motion.                             ARCH
     82489.27817     09/23/2020      7 A       1        620.00          0.20           111.60 Teleconference and email with C. Rodriguez                   ARCH
                                                                                                regarding amount of damages claimed by client.
     82489.27817     09/23/2020      7 A       1        620.00          0.20           111.60 Receipt and review of stipulation dismissing claims          ARCH
                                                                                                in complaint.
     82489.27817     09/24/2020      7 A       1        620.00          1.00           558.00 Continue edits on Rule 56 motion.                            ARCH
     82489.27817     09/25/2020     16 A       1        480.00          1.00           432.00 Revisions to Rule 56 letter to Judge Wood. Corr. and         ARCH
                                                                                                TC with GMK re same. File same.
     82489.27817     09/25/2020      7 A       1        620.00          0.60           334.80 Final revisions to Rule 56 letter application.               ARCH
     82489.27817     09/25/2020      7 A       1        620.00          0.40           223.20 Receipt and review of Rule 12(c) motion to dismiss           ARCH
                                                                                                from Yuanda.
     82489.27817     09/25/2020      7 A       1        620.00          0.50           279.00 Prepare outline for opposition to Rule 12(c) motion.         ARCH
     82489.27817     09/25/2020      7 A       1        620.00          1.00           558.00 Final edits to Rule 56 application.                          ARCH
     82489.27817     09/28/2020      7 A       1        620.00          0.60           334.80 Review 12(c) motion; develop parts to approve.               ARCH
     82489.27817     09/28/2020      7 A       1        620.00          0.10              55.80 Email to C. Rodriguez regarding discovery update.          ARCH
     82489.27817     09/29/2020     16 A       1        480.00          4.40         1,900.80 Analyze Yuanda's FRCP 12(c) motion. Corr. and TC             ARCH
                                                                                                with GMK re same. Draft Judge Woods telephone
                                                                                                conference appearance report. Corr. with opposing
                                                                                                counsel re same. Research authority re judicial
                                                                                                estoppel in connection with FRCP 12(c) motion to
                                                                                                dismiss. Begin drafting outline for response to
                                                                                                motion.
     82489.27817     09/29/2020      7 A       1        620.00          0.30           167.40 Receipt and review of letter from A. Gill in response        ARCH
                                                                                                to Whitestone letter application for authority to file
                                                                                                Rule 56 motion.
     82489.27817     09/29/2020      7 A       1        620.00          0.10            55.80 Receipt and review of court of approval to schedule          ARCH
                                                                                                preliminary conference on Whitestone's request for
                                                                                                motion for summary judgment.
     82489.27817     09/29/2020      7 A       1        620.00          0.10            55.80 Conference with S. Simon to discuss arrangements             ARCH
                                                                                                for 9/30 conference.
     82489.27817     09/29/2020      7 A       1        620.00          0.20           111.60 Teleconference with S. Simon to discuss strategy in          ARCH
                                                                                                responding to Rule 12(c) motion.
     82489.27817     09/29/2020      7 A       1        620.00          0.10            55.80 Receipt and review of SDNY filing from Yuanda                ARCH
                                                                                                regarding judicial notice of Sciame/Litigation
                                                                                                complaint.
     82489.27817     09/29/2020      7 A       1        620.00          0.20           111.60 Email to C. Rodriguez regarding follow up to                 ARCH
                                                                                                discovery dispute.
     82489.27817     09/30/2020     16 A       1        480.00          4.90         2,116.80 Research authority re proper response to granting            ARCH
                                                                                                FRCP 12(c) motion is to allow plaintiff to replead.


CC                                                                                                                                   Wednesday 07/21/2021 9:13 am
                      Case 1:20-cv-01006-GHW Document 128-10 Filed 07/23/21 Page 14 of 36
Date: 07/21/2021                                             Detail Fee Transaction File List                                                               Page: 12
                                                                  GOETZ FITZPATRICK LLP


                           Trans        H Tcode/                       Hours
            Client          Date   Tmkr P   Task Code      Rate        to Bill         Amount                                                                   Ref#

Client ID 82489.27817 Whitestone Construction, Corp.
                                                                                                 Draft memorandum of law in opposition to Yuanda's
                                                                                                 motion.
     82489.27817     09/30/2020     44 A        4       360.00          2.90            939.60 Review/analyze and produce Whitestone's first                  ARCH
                                                                                                 document production.
     82489.27817     09/30/2020      7 A        1       620.00          1.00            558.00 Prepare for oral argument of Whitestone's letter               ARCH
                                                                                                 application for authority to file Rule 56 motion.
     82489.27817     09/30/2020      7 A        1       620.00          0.20            111.60 Email to C. Rodriguez regarding status update on               ARCH
                                                                                                discovery compliance.
     82489.27817     09/30/2020      7 A        1       620.00          0.80           446.40 Participation in teleconference hearing with J.                 ARCH
                                                                                                Woods and A. Gill regarding Rule 56 motion.
     82489.27817     09/30/2020      7 A        1       620.00                             0.00 Receipt and review of second notice of deposition             ARCH
                                                                                                from Gill.
     82489.27817     10/01/2020     44 A        6       360.00          0.40            129.60 Communicate (with client) : Phone calls and email              ARCH
                                                                                                corr. with James Dearth regarding outstanding
                                                                                                discovery.
     82489.27817     10/01/2020      7 A        1       620.00          0.20            111.60 Conference with C. Rodriguez regarding follow up               ARCH
                                                                                                on discovery obligations.
     82489.27817     10/01/2020      7 A        1       620.00          1.00            558.00 Revise draft of Whitestone's opposition to Rule 12(c)          ARCH
                                                                                                motion; edit.
     82489.27817     10/01/2020      7 A        1       620.00          0.10              55.80 Receipt and review of email from S. Dist. Ct.                 ARCH
                                                                                                regarding scheduling on motion for summary
                                                                                                judgment.
     82489.27817     10/01/2020      7 A        1       620.00          1.00            558.00 Review draft of opposition to Rule 12(c) motion to             ARCH
                                                                                                dismiss.
     82489.27817     10/01/2020      7 A       1        620.00          0.10              55.80 Email to S. Simon regarding comments to draft of              ARCH
                                                                                                opposition to Rule 12(c) motion.
     82489.27817     10/01/2020      7 A       1        620.00          0.10              55.80 Interoffice conference with C. Rodriguez regarding            ARCH
                                                                                                status updates on compliance with discovery;
                                                                                                document production.
     82489.27817     10/05/2020     44 A       6        360.00          0.30              97.20 Communicate (with client) : Email corr. with James            ARCH
                                                                                                Dearth regarding Yuanda discovery documents;
                                                                                                Review documents identified by James Dearth for
                                                                                                production.
     82489.27817     10/06/2020     16 A       1        480.00          1.10           475.20 TC with GMK re further strategy for objecting to                ARCH
                                                                                                Yuanda's motion to dismiss under FRCP 12(c).
     82489.27817     10/06/2020      7 A       1        620.00          0.10              55.80 Teleconference with D. Carbone regarding client               ARCH
                                                                                                instruction to proceed with summary judgment
                                                                                                motion.
     82489.27817     10/06/2020      7 A       1        620.00          1.00           558.00 Teleconference with S. Simon to discuss                         ARCH
                                                                                                modification to opposition brief/Yuanda's motion to
                                                                                                dismiss.
     82489.27817     10/06/2020      7 A       1        620.00          1.00           558.00 Research additional legal issues regarding                      ARCH
                                                                                                opposition to Yuanda's motion to dismiss.
     82489.27817     10/06/2020      6 A       1        620.00          0.20           111.60 inter-office conference with GK/CR re: Yuanda costs             ARCH
                                                                                                approx. $125-140k; inter-office conference with GK
                                                                                                cont. to move for SJ
     82489.27817     10/07/2020     16 A       1        480.00          5.00         2,160.00 Research authority re failure to satisfy condition              ARCH
                                                                                                precedent as affirmative defense. Research
                                                                                                adequacy of pleading under FRCP 8(a). Research
                                                                                                choice of law requirements under diversity
                                                                                                jurisdiction. Revisions to opposition to motion to
                                                                                                dismiss. Analyze docket for filing of
                                                                                                Sciame-Whitestone contract. TC and corr. with GMK
                                                                                                re same.

     82489.27817     10/07/2020      7 A       1        620.00          1.00           558.00 Extensive review, revisions to second draft of                  ARCH
                                                                                                opposition to Rule 12(c) motion to dismiss.
     82489.27817     10/07/2020      7 A       1        620.00          0.40           223.20   Review research on Rule 8(a) pleading requirements            ARCH
                                                                                                relating to condition precedent.
     82489.27817     10/07/2020      7 A       1        620.00          0.20           111.60 Email and teleconferences with S. Simon regarding               ARCH
                                                                                                assignment of research project relating to Rule 8(a).
     82489.27817     10/08/2020     16 A       1        480.00          2.00           864.00 Revisions to opposition to Yuanda's motion to                   ARCH
                                                                                                dismiss. TC with GMK re same.
     82489.27817     10/08/2020     44 A       6        360.00          0.20            64.80 Communicate (with client) : Email corr. with James              ARCH
                                                                                                Dearth re: CAD file discovery issues.


CC                                                                                                                                      Wednesday 07/21/2021 9:13 am
                      Case 1:20-cv-01006-GHW Document 128-10 Filed 07/23/21 Page 15 of 36
Date: 07/21/2021                                            Detail Fee Transaction File List                                                              Page: 13
                                                                 GOETZ FITZPATRICK LLP


                           Trans        H Tcode/                      Hours
            Client         Date    Tmkr P   Task Code     Rate        to Bill         Amount                                                                 Ref#

Client ID 82489.27817 Whitestone Construction, Corp.
     82489.27817     10/08/2020     44 A        8       360.00         0.30              97.20 Communicate (other external) : Email corr. with              ARCH
                                                                                                Yuanda's counsel re: discovery issues, further
                                                                                                production, and translation requirements.
     82489.27817     10/08/2020     44 A       29       360.00         0.40            129.60 Research burden of foreign language translation in            ARCH
                                                                                                discovery; review Yuanda discovery, identifying
                                                                                                Chinese language documents.
     82489.27817     10/08/2020     44 A        4       360.00         0.40            129.60 Review/analyze documents in preparation for                   ARCH
                                                                                                appeal, phone call with appellate vendor to ensure
                                                                                                that record is being compiled.
     82489.27817     10/08/2020     44 A        4       360.00         1.40           453.60 Review/analyze discovery produced as it relates to             ARCH
                                                                                                Yuanda's second discovery demand.
     82489.27817     10/08/2020     44 A        4       360.00         0.90            291.60 Review/analyze Whitestone's second document                   ARCH
                                                                                                production for privilege and responsiveness to
                                                                                                Yuanda demands.
     82489.27817     10/08/2020     44 A        3       360.00         1.10            356.40 Draft/revise response to Yuanda's second set of               ARCH
                                                                                                discovery demands.
     82489.27817     10/08/2020      7 A        1       620.00         1.00            558.00 Review, edit 4th draft of opposition to Rule 12(c)            ARCH
                                                                                                motion to dismiss.
     82489.27817     10/08/2020      6 A        1       620.00         0.10              55.80 inter-office conference with Chris; receipt and review       ARCH
                                                                                                of e-mail James Dearth re: doc. production
     82489.27817     10/08/2020      7 A        1       620.00         0.10              55.80 Receipt and review of email from Yuanda's counsel            ARCH
                                                                                                regarding discovery deficiency; meet and confer.
     82489.27817     10/08/2020      7 A        1       620.00         0.20            111.60 Email exchange with C. Rodriguez regarding                    ARCH
                                                                                               discovery and document production issues.
     82489.27817     10/09/2020     16 A        1       480.00         0.60           259.20 Revisions to table of contents and table of                    ARCH
                                                                                               authorities. Finalize and file opposition to motion to
                                                                                               dismiss.
     82489.27817     10/09/2020     44 A       8        360.00         0.20              64.80 Communicate (other external) : Email corr. with              ARCH
                                                                                               counsel for Yuanda regarding impending
                                                                                               supplemental production.
     82489.27817     10/09/2020      7 A       1        620.00         0.10              55.80 Email to Scott Simon regarding research on agency            ARCH
                                                                                               issue.
     82489.27817     10/12/2020     44 A       4        360.00         4.30          1,393.20 Review/analyze Whitestone document production                 ARCH
                                                                                               and prepare for disclosure to all parties; reviewing all
                                                                                               emails, writings, and other documents for privilege,
                                                                                               confidentiality, and other protections which would
                                                                                               preclude disclosure; Email corr. with all counsel
                                                                                               producing documents pursuant to Federal Rules.
     82489.27817     10/13/2020     44 A       6        360.00         0.50           162.00 Communicate (with client) : Phone call with James              ARCH
                                                                                               Dearth to discuss discovery produced, additional
                                                                                               discovery needed, metrics utilized for obtaining
                                                                                               discovery, and additional searches which must be
                                                                                               performed to obtain further discovery.
     82489.27817     10/13/2020     44 A       6        360.00         0.30              97.20 Communicate (with client) : Email corr. with James,         ARCH
                                                                                               Steven, and Phil regarding Whitestone email
                                                                                               discovery, search criteria, and whether additional
                                                                                               emails exist for production.
     82489.27817     10/14/2020      6 A       1        620.00         0.10              55.80 inter-office conference with CR re: e-mail re: WS           ARCH
                                                                                               search terms
     82489.27817     10/16/2020     16 A       1        480.00         1.00           432.00 Analyze scheduling order for MSJ deadline. Analyze            ARCH
                                                                                               Yuanda's reply brief on Rule 12(c) motion to dismiss.
                                                                                               Conf. with GMK re same. Research authority re
                                                                                               summary judgment standard when adversary has
                                                                                               already made MSJ. Corr. with GMK re same.
     82489.27817     10/16/2020      7 A       1        620.00         0.50           279.00 Review Yuanda reply brief regarding Rule 12(c)                ARCH
                                                                                               motion to dismiss; discuss with S. Simon.
     82489.27817     10/16/2020      7 A       1        620.00         0.10            55.80 Review court's scheduling order on motion for                 ARCH
                                                                                               summary judgment.
     82489.27817     10/19/2020      7 A       1        620.00         0.60           334.80 Review reply filed by Yuanda regarding Rule 12(c)             ARCH
                                                                                               motion.
     82489.27817     10/19/2020      7 A       1        620.00         0.10            55.80 Email from Yuanda's counsel regarding discovery               ARCH
                                                                                               issue; teleconference with DJC regarding same.
     82489.27817     10/20/2020      7 A       1        620.00         0.10            55.80 Email to Yuanda's counsel with updates on discovery           ARCH
                                                                                               requests and emails for production.


CC                                                                                                                                   Wednesday 07/21/2021 9:13 am
                      Case 1:20-cv-01006-GHW Document 128-10 Filed 07/23/21 Page 16 of 36
Date: 07/21/2021                                            Detail Fee Transaction File List                                                             Page: 14
                                                                 GOETZ FITZPATRICK LLP


                           Trans        H Tcode/                      Hours
            Client          Date   Tmkr P   Task Code     Rate        to Bill         Amount                                                                Ref #

Client ID 82489.27817 Whitestone Construction, Corp.
     82489.27817     10/20/2020      7 A        1       620.00         0.10              55.80 Multiple email exchanges with F. Dylewski regarding         ARCH
                                                                                               ESI protocol/search terms issue.
     82489.27817     10/21/2020      16 A       1       480.00         0.50            216.00 Research Judge Woods's rules and docket regarding            ARCH
                                                                                               disclosure of electronically searchable information
                                                                                               and protocols. Corr. with GMK re same.
     82489.27817     10/21/2020      7 A        1       620.00         0.30            167.40 Email exchange with Yuanda's counsel regarding               ARCH
                                                                                               discovery issue/search protocol.
     82489.27817     10/21/2020      7 A        1       620.00         0.20            111.60 Email to client with request for ESI search                  ARCH
                                                                                               parameters.

     82489.27817     10/26/2020      7 A        1       620.00         0.40            223.20 Email exchange with client to obtain approval on             ARCH
                                                                                               letter to Yuanda with search protocol.
     82489.27817     10/26/2020      7 A        1       620.00         0.30            167.40 Draft, edit and finalize letter to Yuanda regarding          ARCH
                                                                                               search protocol.
     82489.27817     10/27/2020     44 A        5       360.00         0.40            129.60 Communicate (in firm) : Call with D. Carbone and G.          ARCH
                                                                                               Kushner discussing factual background of Yuanda
                                                                                               matter in support of forthcoming motion for
                                                                                               summary judgment.
     82489.27817     10/27/2020      6 A        1       620.00         0.10              55.80 inter-office conference with GK re: search term             ARCH
                                                                                               parameters conducted by Whitestone
     82489.27817     10/27/2020      6 A        1       620.00         0.33            204.60 inter-office conference with GK re: facts for motion         ARCH
                                                                                               for SJ; inter-office conference with Chris re: same
     82489.27817     10/27/2020      7 A        1       620.00         0.20            111.60 Research new case filed by Yuanda in SDNY.                   ARCH
     82489.27817     10/27/2020      7 A        1       620.00         2.00          1,116.00 Prepare draft of Rule 56 Motion.                             ARCH
     82489.27817     10/27/2020      7 A        1       620.00         0.30            167.40 Interoffice conference with DJC and C. Rodriguez to          ARCH
                                                                                               discuss/plan response to ESI issue and to discuss
                                                                                               factual presentation to support motion for summary
                                                                                               judgment.
     82489.27817     10/28/2020     16 A       1        480.00         0.80           345.60 Corr. and conf. with GMK re research for client's             ARCH
                                                                                               motion for summary judgment.
     82489.27817     10/28/2020      7 A       1        620.00         2.00          1,116.00 Continue to draft MOL regarding summary                      ARCH
                                                                                               judgment and research cases to support argument.
     82489.27817     10/28/2020      7 A       1        620.00         1.00            558.00 Conference with S. Simon to discuss legal arguments          ARCH
                                                                                               to raise in Rule 56 motion.
     82489.27817     10/28/2020      7 A       1        620.00         0.20            111.60 Multiple emails with J. Denuth regarding                     ARCH
                                                                                               discovery-related follow up issues.
     82489.27817     10/29/2020     16 A       1        480.00         5.00          2,160.00 Edits to memorandum of law in support of client's            ARCH
                                                                                               motion for summary judgment. Research authority
                                                                                               re interpretation of contract must give effect to all
                                                                                               terms. Draft section of brief re same. Corr. with GMK
                                                                                               re same.

     82489.27817     10/29/2020     52 A       2        360.00         0.20              64.80 Pacer-On Line Research regarding last scheduling            ARCH
                                                                                               order (as requested by GMK), obtain copy of same
                                                                                               for GMK
     82489.27817     10/29/2020      7 A       1        620.00         0.20           111.60 Conference with DJC regrading discovery issues.               ARCH
     82489.27817     10/29/2020      7 A       1        620.00         2.50          1,395.00 Continue work, edits on summary judgment motion.             ARCH
     82489.27817     10/30/2020      7 A       1        620.00         2.50          1,395.00 Continue to edit MOL in support of motion for                ARCH
                                                                                               summary judgment.
     82489.27817     10/30/2020      7 A       1        620.00         2.50          1,395.00 Draft initial version of Grzic declaration in support of     ARCH
                                                                                               motion for summary judgment.
     82489.27817     10/30/2020      7 A       1        620.00         0.50           279.00 Multiple teleconferences with P. Carvelas to discuss          ARCH
                                                                                               factual issues to support Grzic declaration.
     82489.27817     11/02/2020     16 A       1        480.00         1.50           648.00 TC with GMK re strategy on motion #2 for summary              ARCH
                                                                                               judgment. Revisions to motion #2 MSJ brief.
     82489.27817     11/02/2020      7 A       1        620.00         3.00          1,674.00 Continue to draft, edit memorandum of law and                ARCH
                                                                                               declaration in support of motion #2./motion for
                                                                                               summary judgement
     82489.27817     11/02/2020      7 A       1        620.00         1.00           558.00 Teleconference with P. Carvelas regarding                     ARCH
                                                                                               background facts for supporting declaration re:
                                                                                               motion #2/motion for summary judgement
     82489.27817     11/02/2020      6 A       1        620.00         2.25          1,255.50 receipt and review of file; refresh background facts,        ARCH
                                                                                               WCC e-mail transmitting WT-3 clerestory
                                                                                               remediation notification, WCC 5/6/19 Dispute
                                                                                               Notice to Sciame; review of contract/purchase order
                                                                                               re: arguments in support of motion for SJ


CC                                                                                                                                   Wednesday 07/21/2021 9:13 am
                      Case 1:20-cv-01006-GHW Document 128-10 Filed 07/23/21 Page 17 of 36
Date: 07/21/2021                                              Detail Fee Transaction File List                                                          Page: 15
                                                                   GOETZ FITZPATRICK LLP


                           Trans          H Tcode/                      Hours
            Client          Date   Tmkr   P   Task Code     Rate        to Bill         Amount                                                              Ref#

Client ID 82489.27817 Whitestone Construction, Corp.
     82489.27817     11/02/2020       7 A         1       620.00         0.10              55.80 E-mail exchange with C. Rodriguez re: discovery          ARCH
                                                                                                 folders/production to Yuanda.
     82489.27817     11/03/2020       7 A         1       620.00         4.00          2,232.00 Continue work on MOL and supporting declaration           ARCH
                                                                                                 re: motion #2/motion for summary judgement.
     82489.27817     11/04/2020      16 A         1       480.00         1.50            648.00 Revisions to brief in support of motion #2 for            ARCH
                                                                                                 summary judgment.
     82489.27817     11/04/2020      7 A          1       620.00         1.50            837.00 Additional research on Rule 56 arguments; revise          ARCH
                                                                                                 brief and affidavit.
     82489.27817     11/04/2020      7 A          1       620.00         1.00            558.00 Meeting with D. Carbone to review Memorandum of           ARCH
                                                                                                 Law/legal arguments re: motion #2 for summary
                                                                                                 judgment.
     82489.27817     11/04/2020      7 A          1       620.00         1.50            837.00 Edit Memorandum of Law per meeting/comments               ARCH
                                                                                                 of D. Carbone.
     82489.27817     11/04/2020      7 A          1       620.00         1.00            558.00 Multiple telephone conferences with P. Carvelas re:       ARCH
                                                                                                 factual background/support for Rule 56.1
                                                                                                 statement/motion for summary judgment.
     82489.27817     11/04/2020      7 A          1       620.00         1.50           837.00 Prepare edits to Memorandum of Law/Rule 56.1               ARCH
                                                                                                 statement per telephone conference and emails
                                                                                                 from Carvelis.
     82489.27817     11/04/2020      7 A          1       620.00         2.00          1,116.00 Continue research/drafting of Memorandum of Law           ARCH
                                                                                                 re: summary judgment motion.
     82489.27817     11/05/2020     16 A          1       480.00         0.50           216.00 Revisions to brief in support of Whitestone's motion       ARCH
                                                                                                 for summary judgment. TC with GMK re same.
                                                                                                 Research Judge Woods's rules on MSJ brief page
                                                                                                 limits. Corr. with GMK re same.
     82489.27817     11/05/2020      7 A         1        620.00         4.50          2,511.00 Continue drafting and edits to motion #2 summary          ARCH
                                                                                                 judgment motion; supporting affidavit and conduct
                                                                                                 additional legal research on motion issues.
     82489.27817     11/05/2020      6 A         1        620.00         1.00           558.00 receipt and review of memo of law; inter-office            ARCH
                                                                                                 conference with Gary re: same
     82489.27817     11/06/2020     16 A         1        480.00         5.00          2,160.00 Research authority re interpretation of "shall be         ARCH
                                                                                                 bound" by ruling of prime contractor or architect.
                                                                                                 Motion # 1/motion to dismiss. Revisions to
                                                                                                 Memorandum of Law re: motion #1 motion to
                                                                                                 dismiss. Draft Rule 56 Statement of Undisputed
                                                                                                 Facts. Corr. and TC with GMK re same.
     82489.27817     11/06/2020      7 A         1        620.00         0.20           111.60 Conference with D. Carbone re: update on progress          ARCH
                                                                                                 with motion for summary judgment.
     82489.27817     11/09/2020     16 A         1        480.00         1.50           648.00 Research Judge Woods's rules regarding service of          ARCH
                                                                                                 hard copy motion papers. TC with GMK re same.
                                                                                                 Revisions to Statement of Undisputed Material
                                                                                                 Facts, Memorandum of Law, and Grzic declaration.
                                                                                                 Motion #2/motion for Summary Judgement
     82489.27817     11/09/2020      7 A         1        620.00         6.00         3,348.00 Final review and edits to memorandum of law,               ARCH
                                                                                                 supporting declaration and Rule 56.1 statement; file
                                                                                                 with court re: Motion #2/motion for Summary
                                                                                                 Judgement
     82489.27817     11/09/2020      7 A         1        620.00         0.60           334.80 Multiple teleconferences with Phil Carvelas to verify      ARCH
                                                                                                 background facts and approval of supporting
                                                                                                 declaration re: Motion #2/motion for Summary
                                                                                                 Judgement
     82489.27817     11/10/2020     16 A         1        480.00         0.40           192.00 Analyze court's email to DL re MSJ filing. Draft           ARCH
                                                                                                 notice of motion. TC with GMK and corr. with DL re
                                                                                                 re-filing motion papers.
     82489.27817     11/10/2020      7 A         1        620.00         0.10            55.80 Email to A. Gill regarding request for confirmation of     ARCH
                                                                                                 deposition.
     82489.27817     11/11/2020      7 A         1        620.00         0.10            55.80 Email to A. Gill with follow up query about                ARCH
                                                                                                 deposition scheduling.
     82489.27817     11/11/2020      7 A         1        620.00         0.20           111.60 Email from A. Gill regarding deposition                    ARCH
                                                                                                 scheduling/discovery issues.
     82489.27817     11/11/2020      7 A         1        620.00         0.10            55.80 Email exchange with C. Rodriguez regarding                 ARCH
                                                                                                 deposition notices for Yuanda.
     82489.27817     11/11/2020      7 A         1        620.00         0.10            55.80 Review, approve deposition notices on Yuanda.              ARCH
     82489.27817     11/11/2020      7 A         1        620.00         0.20           111.60 Receipt and review of letter from Yuanda's counsel         ARCH


CC                                                                                                                                  Wednesday 07/21/2021 9:13 am
                      Case 1:20-cv-01006-GHW Document 128-10 Filed 07/23/21 Page 18 of 36
Date: 07/21/2021                                             Detail Fee Transaction File List                                                            Page: 16
                                                                  GOETZ FITZPATRICK LLP


                           Trans        H Tcode/                       Hours
            Client          Date   Tmkr P   Task Code      Rate        to Bill         Amount                                                                Ref#

Client ID 82489.27817 Whitestone Construction, Corp.
                                                                                                 regarding discovery dispute.
     82489.27817     11/12/2020      16 A       1       480.00          1.00            432.00 Research authority re presumption that responding           ARCH
                                                                                                 party bears expense of complying with discovery.
                                                                                                 Draft email memorandum to GMK re same. TC and
                                                                                                 corr. with GMK and Innovative Discovery re ESI
                                                                                                 protocol, schedule and cost.
     82489.27817     11/12/2020      7 A        1       620.00          0.30            167.40 Teleconference with D. Carbone and P. Carvelas              ARCH
                                                                                                 regarding discovery responses.
     82489.27817     11/12/2020      7 A        1       620.00          0.20            111.60 Teleconference with S. Simon regarding research on          ARCH
                                                                                                 duty to pay for costs associated with ESI.
     82489.27817     11/12/2020      7 A        1       620.00          0.10              55.80 Review research on ESI cost responsibility.                ARCH
     82489.27817     11/12/2020      7 A        1       620.00          0.10              55.80 Email exchange with P. Carvelas regarding search           ARCH
                                                                                                term issues.
     82489.27817     11/12/2020      7 A        1       620.00          0.20            111.60 Conference with D. Carbone regarding discovery              ARCH
                                                                                                 issue.
     82489.27817     11/12/2020      7 A        1       620.00          1.00            558.00 Draft responsive letter to Yuanda's counsel in              ARCH
                                                                                                 response to letter of 11/11/20.
     82489.27817     11/12/2020      7 A        1       620.00          0.20            111.60 Teleconference with S. Simon regarding research             ARCH
                                                                                                 project on discovery issue.
     82489.27817     11/12/2020      7 A       1        620.00          0.20            111.60 Teleconference with C. Rodriguez regarding                  ARCH
                                                                                                discovery background facts.
     82489.27817     11/12/2020      6 A       1        620.00          0.50           279.00 conf. call Phil C. re: discovery, Yuanda's letter to the     ARCH
                                                                                                court; receipt and review of Yuanda atty. e-mail
                                                                                                exchange re: possible stip.; inter-office conference
                                                                                                with Gary re: same
     82489.27817     11/12/2020      7 A       1        620.00          0.30           167.40 Multiple emails/exchange with A. Gill re: discovery          ARCH
                                                                                                issues.
     82489.27817     11/13/2020      7 A       1        620.00          0.20           111.60 Email exchange with P. Carvelas regarding                    ARCH
                                                                                                document search and production of documents
                                                                                                showing damages.
     82489.27817     11/13/2020      7 A       1        620.00          0.10              55.80 Receipt and review of email from J. Dearth regarding       ARCH
                                                                                                damages summary and document production.
     82489.27817     11/13/2020      7 A       1        620.00          0.20           111.60 Email exchange with A. Gill regarding document               ARCH
                                                                                                production issue.
     82489.27817     11/16/2020     16 A       1        480.00          0.20              86.40 Analyze GMK letter and email from Yuanda counsel           ARCH
                                                                                                re ESI discovery. TC and corr. with GMK re same.
     82489.27817     11/16/2020      6 A       1        620.00          0.10              55.80 receipt and review of James Dearth e-mail re: cost         ARCH
                                                                                                for Clerestory Work
     82489.27817     11/16/2020      7 A       1        620.00          0.10              55.80 Receipt and review of email from A. Gill regarding         ARCH
                                                                                                discovery dispute (8/10).
     82489.27817     11/16/2020      7 A       1        620.00          0.10              55.80 Receipt and review of letter from Yuanda's counsel         ARCH
                                                                                                addressed to court regarding Rule 56.1 statement re:
                                                                                                Motion #2/motion for Summary Judgement
     82489.27817     11/17/2020      6 A       1        620.00          0.20           111.60 mark-up Yuanda's proposed stip. of facts                     ARCH
     82489.27817     11/17/2020      7 A       1        620.00          1.00           558.00 Receipt and review of proposed stipulation of facts;         ARCH
                                                                                                prepare edits for discussion with D. Carbone.
     82489.27817     11/17/2020      7 A       1        620.00          0.20           111.60 Receipt and review of proposed facts stipulation re:         ARCH
                                                                                                motion #1 8i motion #2.
     82489.27817     11/18/2020     16 A       1        480.00          1.50           648.00 Conf. with GMK re logistics for remote depositions           ARCH
                                                                                                and Yuanda's demand to hold separate depositions
                                                                                                of Whitestone's selected representative and Steven
                                                                                                Grzic. Research SDNY authority for depositions
                                                                                                under Rule 30(b)(6). Research remote deposition
                                                                                                stipulations. Draft email memorandum to GMK re
                                                                                                same. Conf. with GMK re stipulation of undisputed
                                                                                                facts with respect to Yuanda's agreement to be
                                                                                                bound by Sciame's rulings.
     82489.27817     11/18/2020      7 A       1        620.00          0.20           111.60 Teleconference with S. Simon to discuss points to            ARCH
                                                                                                include in stipulation of facts.
     82489.27817     11/18/2020      7 A       1        620.00          0.20           111.60 Teleconference with S. Simon regarding approval of           ARCH
                                                                                                prepared deposition stipulation/remote depositions.
     82489.27817     11/18/2020      7 A       1        620.00          0.10            55.80 Teleconference with S. Simon regarding right to take         ARCH
                                                                                                deposition of more than one Whitestone employee.
     82489.27817     11/18/2020      7 A       1        620.00          1.50           837.00 Continue drafting and editing proposed stipulation           ARCH


CC                                                                                                                                   Wednesday 07/21/2021 9:13 am
                      Case 1:20-cv-01006-GHW Document 128-10 Filed 07/23/21 Page 19 of 36
Date: 07/21/2021                                               Detail Fee Transaction File List                                                              Page: 17
                                                                    GOETZ FITZPATRICK LLP


                           Trans          H Tcode/                       Hours
            Client          Date   Tmkr   P   Task Code      Rate        to Bill         Amount                                                                  Ref #

Client ID 82489.27817 Whitestone Construction, Corp.
                                                                                                  of facts re motion #1 & motion #2
     82489.27817     11/18/2020       7 A         1       620.00          0.10              55.80 Review, approve revised discovery/deposition                 ARCH
                                                                                                  stipulation.
     82489.27817     11/18/2020      7 A          1       620.00          1.00            558.00 Conference with D. Carbone to discuss proposed                ARCH
                                                                                                  stipulation of facts and other discovery-related
                                                                                                  issues.
     82489.27817     11/18/2020      6 A          1       620.00          0.75           418.50 receipt and review of proposed stip.; inter-office             ARCH
                                                                                                  conference with GK re: same, primary witness
     82489.27817     11/19/2020      6 A          1       620.00          0.20            111.60 preparation of correspondence Steven, Phil re:                ARCH
                                                                                                  designated witness with knowledge
     82489.27817     11/19/2020      7 A          1       620.00          1.00            558.00 Continue to draft, edit proposed stipulation of facts;        ARCH
                                                                                                  discovery dispute letter to A. Gill.
     82489.27817     11/20/2020      6 A          1       620.00          0.33            184.14 telephone conference with Steven re: designate                ARCH
                                                                                                  James Dearth; inter-office conference with/
                                                                                                  preparation of correspondence GK re: same; receipt
                                                                                                  and review of Adam Gil e-mail re: discovery, depo of
                                                                                                  Steven Grzic
     82489.27817     11/21/2020      7 A          1       620.00          0.10              55.80 Email exchange with A. Gill regarding proposed               ARCH
                                                                                                  stipulation of facts/deposition scheduling.
     82489.27817     11/23/2020     44 A          5       360.00          0.80           288.00 Communicate (in firm) : Call with G. Kushner to                ARCH
                                                                                                  assess the status of the action, motion practice, and
                                                                                                  discovery; Review docket, correspondence, discovery
                                                                                                  notices, and subpoena to assess status of discovery;
                                                                                                  Email corr. with James Dearth, Steven Grzic, and Phil
                                                                                                  Carvelas regarding deposition scheduling; Email
                                                                                                  corr. with counsel to Yuanda regarding stipulation of
                                                                                                  facts and discovery schedule.
     82489.27817     11/23/2020      6 A         1        620.00          0.10              55.80 receipt and review of e-mail exchange GK/Yuanda,             ARCH
                                                                                                  Gil re: stip. of facts, uncooperative nature of A. Gill
     82489.27817     11/23/2020      7 A         1        620.00          1.00           558.00 Receipt and review of opposition to motion for                 ARCH
                                                                                                  summary judgment re: motion #2
     82489.27817     11/23/2020      7 A         1        620.00          1.00           558.00 Teleconference with A. Gill regarding resolve                  ARCH
                                                                                                  discovery disputes.
     82489.27817     11/23/2020      7 A         1        620.00          0.20           111.60 Teleconference with C. Rodriguez regarding                     ARCH
                                                                                                  deposition scheduling, assistance in discovery.
     82489.27817     11/24/2020     44 A         6        360.00          0.60           194.40 Communicate (with client) : Phone call with James              ARCH
                                                                                                  Dearth regarding Yuanda discovery and deposition
                                                                                                  prep work; Email corr. with G. Kushner regarding
                                                                                                  deposition.
     82489.27817     11/24/2020     44 A         4        360.00          0.50           162.00 Review/analyze additional disclosures prepared                 ARCH
                                                                                                  regarding revision of damages and cross-reference
                                                                                                  with initial disclosures to assess whether any
                                                                                                  modifications are warranted.
     82489.27817     11/24/2020      7 A         1        620.00          1.00           558.00 Receipt and review Yuanda opposition to motion for             ARCH
                                                                                                  summary judgment.
     82489.27817     11/24/2020      7 A         1        620.00          1.00           558.00 Research on Rule 56(d) demand; case law cited in               ARCH
                                                                                                  Yuanda demand/opposition to motion for summary
                                                                                                  judgment.
     82489.27817     11/29/2020     16 A         1        480.00          1.00           432.00 Research authority re requirements for seeking Rule            ARCH
                                                                                                  56(d) stay in discovery, and basis for opposing same
                                                                                                  re: motion #3/Yuanda's request for additional
                                                                                                  discovery. Draft email memorandum to GMK re
                                                                                                  same.

     82489.27817     11/30/2020     44 A         5        360.00          0.20            72.00 Communicate (in firm) : Atty. comm. with G. Kushner            ARCH
                                                                                                  regarding procedural history of the federal action.
     82489.27817     11/30/2020      7 A         1        620.00          1.00           558.00 Research on legal authority to oppose Rule 56(d)               ARCH
                                                                                                  request re: motion #3/Yuanda's request for
                                                                                                  additional discovery.
     82489.27817     11/30/2020      7 A         1        620.00          1.00           558.00 Prepare draft of opposition to Rule 56(d) request re:          ARCH
                                                                                                  motion #3/Yuanda's request for additional
                                                                                                  discovery.
     82489.27817     11/30/2020     16 A         1        480.00          0.50           216.00 TC with GMK re strategy for opposing Rule 56(d)                ARCH
                                                                                                  motion re: motion #3/Yuanda's request for
                                                                                                  additional discovery.


CC                                                                                                                                       Wednesday 07/21/2021 9:13 am
                     Case 1:20-cv-01006-GHW Document 128-10 Filed 07/23/21 Page 20 of 36
                                                           Detail Fee Transaction File List                                                              Page: 18
Date: 07/21/2021
                                                                GOETZ FITZPATRICK LLP


                         Trans        H Tcode/                       Hours
                                 Tmkr P   Task Code      Rate        to Bill         Amount                                                                 Ref#
           Client         Date

Client ID 82489.27817 Whitestone Construction, Corp.
                                   7 A        1        620.00         0.50            279.00 Conference with S. Simon to frame outline for                 ARCH
     82489.27817    11/30/2020
                                                                                             response to Yuanda Rule 56(d) request re: motion
                                                                                              #3/Yuanda's request for additional discovery.
                                   16 A       1        480.00         6.50          2,808.00 Research cases cited in Yuanda's Rule 56(d) request.          ARCH
     82489.27817    12/01/2020
                                                                                              Research authority re discovery requested is not
                                                                                              material, relevant, germane to issue on summary
                                                                                              judgment. Draft memorandum of law in opposition.
                                                                                              TC and corr. with GMK re same.
                                   52 A      30        360.00         0.30              97.20 On line research - PACER: research/obtain pacer              ARCH
     82489.27817    12/01/2020
                                                                                              docs from docket requested by GMK
                                  44 A        4        360.00          0.90           291.60 Review/analyze Court notice and order regarding SJ            ARCH
     82489.27817    12/01/2020
                                                                                             arguments and pre-conference requirements; Call w.
                                                                                              G. Kushner regarding discovery history for
                                                                                              declaration in Reply to SJ, discovery issues, and
                                                                                              deposition prep; Email corr. with A. Gill regarding
                                                                                              settlement discussions and stip concerning
                                                                                              discovery.

                                    6 A       1        620.00         0.24            133.92 telephone conference with Steven re: possible                 ARCH
     82489.27817    12/01/2020
                                                                                              settlement 80/20, legal fees reimbursable; also cost
                                                                                              to pursue claim versus Sciame
                                    7 A       1        620.00          0.10             55.80 E-mail exchange with S. Grzic re: potential                  ARCH
     82489.27817    12/01/2020
                                                                                              settlement.
                                    7 A       1        620.00          0.30           167.40 Draft letter to Court re: extension of                        ARCH
     82489.27817    12/01/2020
                                                                                              briefing/opposition to Rule 56(d) application.
                                    7 A       1        620.00          0.20           111.60 E-mail from A. Gill re: request for adjournment of            ARCH
     82489.27817    12/01/2020
                                                                                              depositions.
                                    7 A       1        620.00          0.20           111.60 Teleconference with A. Gill re: extension of briefing         ARCH
     82489.27817    12/01/2020
                                                                                             deadline; extension of deposition and settlement
                                                                                              issues.
                                    7 A       1        620.00          0.20           111.60 Teleconference with D. Carbone re: status update on           ARCH
     82489.27817    12/01/2020
                                                                                              developments in case.
                                    7 A       1        620.00          0.20           111.60 Teleconference with C. Rodriguez re: background               ARCH
     82489.27817    12/01/2020
                                                                                              facts and procedural case history/discovery
                                                                                              compliance.
                                    7 A       1        620.00          1.00           558.00 Prepare draft of declaration in opposition to Rule            ARCH
     82489.27817    12/01/2020
                                                                                               56(d) motion.
                                    7 A       1        620.00          1.00           558.00 Continue work in MOL and supporting declaration in            ARCH
     82489.27817    12/01/2020
                                                                                              opposition to Yuanda's motion for additional
                                                                                              discovery pursuant to Rule 56(d).
                                    7 A       1        620.00          0.10             55.80 Receipt and review order directing conference for            ARCH
     82489.27817    12/01/2020
                                                                                               12/7/2020 on various pending motions.
                                    7 A       1        620.00          0.10             55.80 Email exchanges with D. Carbone re: discovery                 ARCH
     82489.27817    12/01/2020
                                                                                              issues; coordinate schedules for taking depositions.
                                   16 A       1        480.00          0.20             86.40 TC and corr. with GMK re opposing Rule 56(d)                  ARCH
     82489.27817    12/02/2020
                                                                                              motion and adjournment of deadline to file.
                                   44 A       4        360.00          0.30             97.20 Review/analyze Court Order signed by Judge Woods              ARCH
     82489.27817    12/02/2020
                                                                                               modifying discovery schedule.
                                    7 A       1        620.00          0.10             55.80 Receipt and review Court notices of approval for              ARCH
     82489.27817    12/02/2020
                                                                                               adjournment.

                                    7 A       1        620.00          0.10             55.80 E-mail to client re: status update on Court                   ARCH
     82489.27817    12/02/2020
                                                                                               adjournment/deposition adjournment.
                                    7 A       1        620.00          0.10             55.80 Receipt and review Court notice of approval for               ARCH
     82489.27817    12/02/2020
                                                                                               adjournment.
                                    7 A       1        620.00          0.10             55.80 Email to client re: status update on Court                    ARCH
     82489.27817    12/02/2020
                                                                                               adjournment/deposition adjournment.
                                    6 A       1        620.00          0.10            55.80 receipt and review of Steve's settlement proposal              ARCH
     82489.27817    12/03/2020
                                    6 A       1        620.00          0.20           111.60 receipt and review of Yuanda settlement response;              ARCH
     82489.27817    12/04/2020
                                                                                               preparation of correspondence Steve re: same
                                    7 A       1        620.00          1.00           558.00 Meeting with D. Carbone to review MOL/legal                    ARCH
     82489.27817    12/04/2020
                                                                                               arguments re: motion for summary judgment.
                                    7 A       1        620.00          1.50           837.00 Edit Memorandum of Law per meeting/comments                    ARCH
     82489.27817    12/04/2020
                                                                                               of D. Carbone.
                                    7 A       1        620.00          1.00           558.00 Multiple teleconferences with P. Carrelas re: factual          ARCH
     82489.27817    12/04/2020
                                                                                             background/support for Rule 56.1 statement/motion


                                                                                                                                      Wednesday 07/21/2021 9:13 am
CC
                      Case 1:20-cv-01006-GHW Document 128-10 Filed 07/23/21 Page 21 of 36
Date: 07/21/2021                                            Detail Fee Transaction File List                                                           Page: 19
                                                                 GOETZ FITZPATRICK LLP


                           Trans        H Tcode/                      Hours
            Client          Date   Tmkr P   Task Code     Rate        to Bill         Amount                                                              Ref #

Client ID 82489.27817 Whitestone Construction, Corp.
                                                                                                for summary judgment.
     82489.27817     12/04/2020      7 A        1       620.00         1.50            837.00 Prepare edits to Memorandum of Law/Rule 56.1               ARCH
                                                                                                statement per teleconference e-mails from Carrelis.
     82489.27817     12/04/2020      7 A        1       620.00         2.00          1,116.00 Continue research/drafting of Memorandum of Law            ARCH
                                                                                                re: summary judgment motion.
     82489.27817     12/08/2020     44 A        4       360.00         0.30              97.20 Review/analyze discovery and conference                   ARCH
                                                                                                obligations, despite pending settlement
                                                                                                communication;
     82489.27817     12/08/2020      7 A        1       620.00         0.10              55.80 E-mail from D. Carbone re: update on settlement;          ARCH
                                                                                                proposed with opposition to Rule 56(d) application.
     82489.27817     12/10/2020     44 A        5       360.00         0.30              97.20 Communicate (in firm) : Atty conf. with G. Kushner        ARCH
                                                                                                regarding settlement discussions, motion practice,
                                                                                                and discovery.
     82489.27817     12/10/2020     16 A        1       480.00         0.10              43.20 Conf. with GMK re attorneys' fees provision in            ARCH
                                                                                                purchase order.
     82489.27817     12/10/2020      6 A        1       620.00         0.50            279.00 inter-office conference with GK re: reply to Yuanda        ARCH
                                                                                                arguments, motion for SJ
     82489.27817     12/10/2020      7 A        1       620.00         0.20            111.60 Teleconference with C. Rodriguez re: status update         ARCH
                                                                                                on settlement.
     82489.27817     12/10/2020      7 A        1       620.00         0.10              55.80 Review purchase order to ascertain attorneys' fees        ARCH
                                                                                                provision.
     82489.27817     12/10/2020      7 A        1       620.00         0.40            223.20 Teleconference with D. Carbone re: settlement              ARCH
                                                                                                angle/case strategy.
     82489.27817     12/11/2020     16 A       1        480.00         0.10              43.20 Corr. with GMK re opposition to Yuanda's Rule 56(d)       ARCH
                                                                                                request.

     82489.27817     12/11/2020      7 A       1        620.00         0.10              55.80 Conference with D. Carbone re: status on settlement       ARCH
                                                                                               talks with Yuanda; proceed with preparing
                                                                                               opposition to Rule 56(d) motion.
     82489.27817     12/11/2020      7 A       1        620.00         2.00          1,116.00 Continue drafting and editing opposition to Rule           ARCH
                                                                                                56(d) motion.
     82489.27817     12/11/2020      7 A       1        620.00         0.10              55.80 Receipt and review email from A. Gill re: deposition      ARCH
                                                                                               scheduling.
     82489.27817     12/14/2020     16 A       1        480.00         0.40            172.80 TC with GMK re opposition to Rule 56(d) request.           ARCH
     82489.27817     12/14/2020      7 A       1        620.00         4.50          2,511.00 Continue to research case law in opposition to Rule        ARCH
                                                                                                56(d) demand; continue to draft and edit opposition
                                                                                               to Rule 56(d) demand and draft Gary M. Kushner
                                                                                               declaration to support opposition to Rule 56(d)
                                                                                               demand.
     82489.27817     12/14/2020      7 A       1        620.00         0.20           111.60 Conference with S. Simon to dismiss merits of               ARCH
                                                                                               opposing Rule 56(d) demand on the basis that
                                                                                               Yuanda was not diligent in completing discovery.
     82489.27817     12/15/2020     16 A       1        480.00         4.00          1,728.00 Research authority re failure to diligently pursue         ARCH
                                                                                               discovery as basis for denying Rule 56(d) motion.
                                                                                               Revisions to memorandum of law in opposition to
                                                                                               Rule 56(d) motion. Revisions to GMK declaration. TC
                                                                                               with GMK re same.
     82489.27817     12/15/2020     44 A       4        360.00         0.40           129.60 Review/analyze history of discovery and responses           ARCH
                                                                                               thereto between WCC and Yuanda; Email corr. with
                                                                                               G. Kushner summarizing service, response, and
                                                                                               dispute history concerning discovery.
     82489.27817     12/15/2020      7 A       1        620.00         5.50          3,069.00 Review, revise multiple drafts of memo of law,             ARCH
                                                                                               supporting declaration in opposition to Yuanda's
                                                                                               Rule 56(d) demand.
     82489.27817     12/15/2020      7 A       1        620.00         0.10              55.80 Attend to supplemental document production on             ARCH
                                                                                               damages calculation.
     82489.27817     12/15/2020      7 A       1        620.00         0.10              55.80 Multiple email exchanges with C. Rodriguez re:            ARCH
                                                                                               discovery history.
     82489.27817     12/16/2020     44 A       4        360.00         0.30            97.20 Review/analyze discovery demands, documents                 ARCH
                                                                                               produced, and assess whether additional responsive
                                                                                               documents are warranted.
     82489.27817     12/17/2020     16 A       1        480.00         0.40           172.80 Corr. with GMK re preparation for hearing on                ARCH
                                                                                               summary judgment motion.
     82489.27817     12/17/2020      7 A       1        620.00         0.10              55.80 Receipt and review email from A. Gill re: approval of     ARCH
                                                                                               appearance form required by Court.


CC                                                                                                                                 Wednesday 07/21/2021 9:13 am
                      Case 1:20-cv-01006-GHW Document 128-10 Filed 07/23/21 Page 22 of 36
Date: 07/21/2021                                            Detail Fee Transaction File List                                                              Page: 20
                                                                 GOETZ FITZPATRICK LLP


                           Trans        H Tcode/                      Hours
            Client         Date    Tmkr P   Task Code     Rate        to Bill         Amount                                                                 Ref#

Client ID 82489.27817 Whitestone Construction, Corp.
     82489.27817     12/18/2020      7 A        1       620.00         0.20            111.60 Email exchange with A. Gill on deposition scheduling          ARCH
                                                                                                issues.
     82489.27817     12/20/2020      7 A        1       620.00         0.20            111.60 Receipt and review multiple emails from A. Gill re:           ARCH
                                                                                                discovery issues and deposition protocols.
     82489.27817     12/21/2020      52 A       5       360.00         0.70            226.80 Communicate (in firm) with G. Kushner regarding               ARCH
                                                                                                action; per GMK, prepare/file notice of appearance
                                                                                                in the action, order transcript of hearing/conference;
                                                                                                correspondence to/from opposing counsel and
                                                                                                reporter

     82489.27817     12/21/2020     44 A        5       360.00         0.30              97.20 Communicate (in firm) : Atty conf. with G. Kushner           ARCH
                                                                                                regarding outcome of Yuanda conference with
                                                                                                Court on dispositive motion practice and case
                                                                                                strategy moving forward.
     82489.27817     12/21/2020      6 A        1       620.00         0.20            111.60 inter-office conference with Gary re: conf. with              ARCH
                                                                                                Judge, denied all motions
     82489.27817     12/21/2020      7 A        1       620.00         2.00          1,116.00 Prepare for argument on Rule 12(c) motion; Rule 56            ARCH
                                                                                                motion and Rule 56(d) motion.
     82489.27817     12/21/2020      7 A        1       620.00         1.20            669.60 Participate in teleconference/hearing with Court re:          ARCH
                                                                                                Rule 12(c) motion #1, Rule 56 motion #2 and Rule
                                                                                                56(d) motion #3.
     82489.27817     12/21/2020      7 A        1       620.00         0.20            111.60 Conference with D. Carbone re: outcome of Court's             ARCH
                                                                                                ruling on various motions; next step.
     82489.27817     12/21/2020      7 A        1       620.00         0.20            111.60 Conference with D. Carbone re: outcome of Court's             ARCH
                                                                                                ruling on various motions; next step.
     82489.27817     12/21/2020      7 A        1       620.00         0.10              55.80 Teleconference with Court reporter for expedited             ARCH
                                                                                                transcript/ruling conference; discuss with B. Blum.
     82489.27817     12/22/2020     16 A        1       480.00         0.40            172.80 TC with GMK re results of hearing on Yuanda's 12(c)           ARCH
                                                                                                motion and Whitestone's MSJ.
     82489.27817     12/22/2020     52 A       5        360.00         0.30              97.20 Communicate (in firm): intraoffice conference with           ARCH
                                                                                                G. Kushner regarding discovery issue post-motion
                                                                                                for summary judgment
     82489.27817     12/22/2020     52 A       4        360.00         1.50           486.00 Review/analyze motion documents with respect to                ARCH
                                                                                                architectural issue as to reasons for Sciame rejection
                                                                                                of Whitestone PCO; draft SDNY subpoena
     82489.27817     12/22/2020      7 A       1        620.00         1.00            558.00 Draft status memo for client re: Court rulings.               ARCH
     82489.27817     12/22/2020      7 A       1        620.00         0.20            111.60 Conference with B. Blum re: preparation and service           ARCH
                                                                                                of subpoena upon architect.
     82489.27817     12/23/2020     52 A       3        360.00         2.10           680.40 Draft document request to subpoena of architect                ARCH
                                                                                                Perkins Eastman
     82489.27817     12/23/2020      7 A       1        620.00         0.30            167.40 Teleconference with A. Gill re: settlement revival;           ARCH
                                                                                                next steps in litigation.
     82489.27817     12/23/2020      7 A       1        620.00         0.20            111.60 Teleconference with A. Gill re: outstanding discovery         ARCH
                                                                                               issues; next steps in litigation.
     82489.27817     12/23/2020      7 A       1        620.00         0.20           111.60 Email from A. Gill re: discovery demands.                      ARCH
     82489.27817     12/23/2020      7 A       1        620.00         0.10              55.80 Review, approve deposition protocol.                         ARCH
     82489.27817     12/24/2020      7 A       1        620.00         0.10              55.80 Email to P. Carvelas re: follow up request for               ARCH
                                                                                               document production.
     82489.27817     12/24/2020      7 A       1        620.00         0.10              55.80 Email to B. Blum re: follow up on architect's                ARCH
                                                                                               subpoena and document demand.
     82489.27817     12/24/2020      7 A       1        620.00         0.10              55.80 Review, edit draft of subpoena re: architect.                ARCH
     82489.27817     12/28/2020     52 A       4        360.00         0.50           162.00 Review/analyze transcript of December 21, 2020                 ARCH
                                                                                               Court Conference regarding parties' motion(s) for
                                                                                               judgment on the pleadings and partial summary
                                                                                               judgment; email to opposing counsel regarding
                                                                                               transcript; review emails from court reporters
     82489.27817     12/28/2020     44 A       4        360.00         0.20             64.80 Review/analyze Court Order executed by Judge                  ARCH
                                                                                               Woods regarding proposed deposition stipulation,
                                                                                               ordering parties to strictly adhere to Federal Rules
                                                                                               and Judge's specific rules of Court.
     82489.27817     12/29/2020      7 A       1        620.00         0.10              55.80 Conference with D. Carbone re: discovery issues.             ARCH
     82489.27817     12/29/2020      7 A       1        620.00         0.30           167.40 Review transcript of Court ruling on summary                   ARCH
                                                                                               judgment; motion to dismiss.
     82489.27817     12/29/2020      7 A       1        620.00         0.50           279.00 Complete draft of memo to client re: status update.            ARCH
     82489.27817     12/30/2020      6 A       1        620.00         2.00          1,116.00 review of file re: prep, for limited discovery; review of     ARCH


CC                                                                                                                                    Wednesday 07/21/2021 9:13 am
                      Case 1:20-cv-01006-GHW Document 128-10 Filed 07/23/21 Page 23 of 36
Date: 07/21/2021                                              Detail Fee Transaction File List                                                              Page: 21
                                                                   GOETZ FITZPATRICK LLP


                           Trans          H Tcode/                      Hours
            Client          Date   Tmkr   P   Task Code     Rate        to Bill         Amount                                                                 Ref#

Client ID 82489.27817 Whitestone Construction, Corp.
                                                                                                  WCC N of Dispute, Descript. of Dispute,
                                                                                                  Contract/PO, etc.
     82489.27817     01/04/2021      7 A          1       620.00         0.10              55.80 Conference with D. Carbone re: deposition                    ARCH
                                                                                                  assignment.
     82489.27817     01/04/2021      7 A          1       620.00         0.40            223.20 Attend to discovery issues.                                   ARCH
     82489.27817     01/05/2021      7 A          1       620.00         0.20            111.60 Email exchange with D. Carbone re: discover issues.           ARCH
     82489.27817     01/05/2021     52 A          3       365.00         0.60            219.00 Revise non-party subpoena of Architect Perkins                ARCH
                                                                                                  Eastman per G. Kushner edits; finalize same;
                                                                                                  correspondence with Gotham Process Service to
                                                                                                  request service of non-party subpoena ASAP and
                                                                                                  follow-up correspondence to Adam Gill Esq. with
                                                                                                  courtesy copy of subpoena
     82489.27817     01/05/2021      7 A          1       620.00         0.20            111.60 Email exchange with A. Gill re: discovery dispute;            ARCH
                                                                                                  deposition scheduling; review, edit and finalize.
     82489.27817     01/05/2021      7 A          1       620.00         0.20            111.60 Review, edit and finalize document demand, notice             ARCH
                                                                                                  of deposition and subpoena on project architect;
                                                                                                  conference with B. Blum re: service
                                                                                                  instructions/subpoena.
     82489.27817     01/05/2021      7 A          1       620.00         0.10              55.80 Email exchange with A. Gill re: deposition                   ARCH
                                                                                                  issues/discovery disputes.
     82489.27817     01/06/2021     52 A         7        365.00         0.10              36.50 Communicate (other outside counsel): review                  ARCH
                                                                                                  correspondence between G. Kushner and Adam Gill
                                                                                                  Esq. regarding outstanding disclosure issues
     82489.27817     01/06/2021      7 A          1       620.00         0.20           111.60 Email exchange with A. Carvelas re: supplemental               ARCH
                                                                                                  document production.
     82489.27817     01/06/2021      7 A         1        620.00         0.30           167.40 Email exchange with A. Gill re: discovery issues.              ARCH
     82489.27817     01/06/2021      7 A         1        620.00         0.50           279.00 Teleconference with D. Carbone re: review of                   ARCH
                                                                                                  purchase order to analyze claim for attorneys' fees
                                                                                                 and indemnification.
     82489.27817     01/06/2021      6 A         1        650.00         0.93           544.05 inter-office conference with GK re: par. 19 attorney           ARCH
                                                                                                 fees both Yuanda lawsuit, Sciame lawsuit, possible
                                                                                                 amendment to complaint; preparation of
                                                                                                 correspondence Yuanda atty. re: deposition dates;
                                                                                                 exchange e-mails with James Dearth re: EBT prep.;
                                                                                                 review of deposition protocols
     82489.27817     01/07/2021     52 A        29        365.00         0.30           109.50 Pacer Research to obtain last scheduling order;                ARCH
                                                                                                 review amended answer by defendant Yuanda
     82489.27817     01/07/2021     44 A         4        375.00         0.30           101.25 Review/analyze Amended Answer filed by Yuanda to               ARCH
                                                                                                 insert affirmative defense for failure of condition
                                                                                                 precedent.
     82489.27817     01/07/2021      7 A         1        620.00         1.00           558.00 Edit/finalize letter to A. Gill re: response to discovery      ARCH
                                                                                                 dispute email.
     82489.27817     01/07/2021      7 A         1        620.00         0.20           111.60 Conference with D. Carbone to discuss discovery                ARCH
                                                                                                 schedule and witness testimony; issues for
                                                                                                 deposition.
     82489.27817     01/07/2021      7 A         1        620.00         0.10              55.80 Receipt and review email from A. Gill re: deposition         ARCH
                                                                                                 scheduling and discovery issues.
     82489.27817     01/07/2021      7 A         1        620.00         1.00           558.00 Draft, edit and finalize responsive letter to Gill re:         ARCH
                                                                                                 discovery issues.
     82489.27817     01/07/2021      7 A         1        620.00         0.10              55.80 Conference with D. Carbone re: update on discovery           ARCH
                                                                                                 issues.
     82489.27817     01/07/2021      6 A         1        650.00         2.00         1,170.00 e-mail exchange James re: prep, for EBT; telephone             ARCH
                                                                                                 conference with Phil re: factual background, key
                                                                                                 issues; inter-office conference with EBT dates for
                                                                                                 Charles Wang; prep, exhibits for depositions;
                                                                                                 telephone conference with Steven re: analysis -
                                                                                                 better chance of recovery money from Yuanda vs.
                                                                                                 Sciame
     82489.27817     01/08/2021     52 A         7        365.00         0.20            73.00 Communicate (other outside counsel):                           ARCH
                                                                                                 correspondence with A. Gill regarding W9 issue for
                                                                                                 Yuanda to issue payment for 1/2 of transcript costs;
                                                                                                 correspondence with Assistant Controller to obtain
                                                                                                 W9 form; follow up correspondence with A. Gill to
                                                                                                 forward W9 and request payment update


CC                                                                                                                                      Wednesday 07/21/2021 9:13 am
                      Case 1:20-cv-01006-GHW Document 128-10 Filed 07/23/21 Page 24 of 36
Date: 07/21/2021                                            Detail Fee Transaction File List                                                             Page: 22
                                                                 GOETZ FITZPATRICK LLP


                           Trans        H Tcode/                      Hours
            Client          Date   Tmkr P   Task Code     Rate        to Bill         Amount                                                                 Ref#

Client ID 82489.27817 Whitestone Construction, Corp.
     82489.27817     01/08/2021       6 A       1       650.00         4.00          2,340.00 meeting with James Dearth; prep, for EBT                     ARCH
     82489.27817     01/08/2021      7 A        1       620.00         3.50          1,953.00 Participate in deposition counseling of J. Dearth.           ARCH
     82489.27817     01/08/2021      7 A        1       620.00         0.30            167.40 Finalize letter to Gill with discovery dates and             ARCH
                                                                                                document production.
     82489.27817     01/11/2021      7 A        1       620.00         0.10              55.80 Email exchange with A. Gill re: deposition                  ARCH
                                                                                                scheduling.
     82489.27817     01/11/2021     52 A        5       365.00         0.40            146.00 Communicate (in firm): call with G. Kushner                  ARCH
                                                                                                regarding deposition notices served; calendar
                                                                                                deposition dates per notice(s); research regarding
                                                                                                form notice to admit
     82489.27817     01/11/2021     52 A        3       365.00         0.60            219.00 Research FRCP Rule 36 requests for admission; Draft          ARCH
                                                                                                "form" request for admission per G. Kushner request
     82489.27817     01/11/2021      7 A        1       620.00         0.10              55.80 Receipt and review email from A. Gill re: new notices       ARCH
                                                                                                of deposition.
     82489.27817     01/11/2021      7 A        1       620.00         0.20            111.60 Conference with B. Blum re: timeline under Federal           ARCH
                                                                                                Rule to object to notice of deposition without
                                                                                                subpoena.
     82489.27817     01/11/2021      7 A        1       620.00         0.10              55.80 Receipt and review of amended notice of                     ARCH
                                                                                                deposition/Grzic.
     82489.27817     01/12/2021      7 A        1       620.00         0.30            167.40 Draft, edit and finalize letter to A. Gill with dispute      ARCH
                                                                                               concerning deposition.
     82489.27817     01/12/2021      7 A        1       620.00         0.20            111.60 Attend to discovery issues.                                  ARCH
     82489.27817     01/12/2021     44 A       5        375.00         0.30            101.25 Communicate (in firm) : Email corr. with G. Kushner          ARCH
                                                                                                regarding deposition notices on Yuanda; Review
                                                                                               service records and email corr.
     82489.27817     01/12/2021      7 A       1        620.00         0.10              55.80 Email from A. Gill regarding deposition logistics for       ARCH
                                                                                               Tan.
     82489.27817     01/13/2021      7 A       1        620.00         0.10              55.80 Letter to Gill regarding rejection of deposition            ARCH
                                                                                               notice/Grzic.
     82489.27817     01/14/2021     52 A       7        365.00         0.10              36.50 Communicate (other outside counsel): review                 ARCH
                                                                                               correspondence from Adam Gill Esq.
     82489.27817     01/14/2021      7 A       1        620.00         0.20           111.60 Teleconference with D. Carbone re: remote                     ARCH
                                                                                               deposition protocol issues and related discovery.
     82489.27817     01/14/2021      7 A       1        620.00         0.50           279.00 Receipt and review emails 8t voicemail from A. Gill           ARCH
                                                                                               re: meet and confer; respond to Gill emails.
     82489.27817     01/15/2021     16 A       1        495.00         2.00           891.00 Analyze Yuanda's letter to Judge Woods re Grzic               ARCH
                                                                                               deposition. Research cases cited by Yuanda in letter.
                                                                                               Research authority re 30(b)(1) deposition notices.
                                                                                               Conf. with GMK re response to letter. Draft
                                                                                               Whitestone's response to Yuanda's letter. TC with
                                                                                               GMK re revisions to letter. Revise letter.
     82489.27817     01/15/2021      7 A       1        620.00         0.20           111.60 Receipt and review email/letter from A. Gill re: joint        ARCH
                                                                                               letter to Court/Grzic discounts.
     82489.27817     01/15/2021      7 A       1        620.00         0.30           167.40 Receipt and review letter from Gill re: joint letter to       ARCH
                                                                                               Court/discovery dispute.
     82489.27817     01/15/2021      7 A       1        620.00         0.60           334.80 Teleconference with S. Simon re: research on legal            ARCH
                                                                                               authority to respond to Yuanda's motion to compel
                                                                                               Grzic deposition.
     82489.27817     01/15/2021      7 A       1        620.00         1.00           558.00 Research on legal authority to object to Grzic                ARCH
                                                                                               deposition notice; research file for previous
                                                                                               discovery responses.
     82489.27817     01/15/2021      7 A       1        620.00         0.50           279.00 Review, edit draft of letter to Court re: deposition          ARCH
                                                                                               dispute.
     82489.27817     01/15/2021      7 A       1        620.00         0.20           111.60 Teleconference with D. Carbone re: discuss Yuanda             ARCH
                                                                                               motion to compel/discovery dispute.
     82489.27817     01/17/2021     16 A       1        495.00         0.40           178.20 Revisions to letter to Judge Woods. Corr. with GMK            ARCH
                                                                                               re same.

     82489.27817     01/17/2021      7 A       1        620.00         0.30           167.40 Continue work on drafting Whitestone portion of               ARCH
                                                                                               joint letter to court on discovery dispute.
     82489.27817     01/18/2021     44 A       5        375.00         0.20            67.50 Communicate (in firm) : Call with D. Carbone                  ARCH
                                                                                               regarding exhibits needed to review for Yuanda
                                                                                               deposition prep.
     82489.27817     01/18/2021      7 A       1        620.00         1.00           558.00 Inter-office conference with D. Carbone to discuss            ARCH
                                                                                               upcoming deposition of Dearth and related issues;


CC                                                                                                                                   Wednesday 07/21/2021 9:13 am
                      Case 1:20-cv-01006-GHW Document 128-10 Filed 07/23/21 Page 25 of 36
Date: 07/21/2021                                              Detail Fee Transaction File List                                                              Page: 23
                                                                   GOETZ FiTZPATRICK LLP


                           Trans          H Tcode/                      Hours
            Client         Date    Tmkr   P   Task Code     Rate        to Bill         Amount                                                                 Ref#

Client ID 82489.27817 Whitestone Construction, Corp.
                                                                                                  email to D. Carbone with various documents
                                                                                                  associated with the upcoming deposition.
     82489.27817     01/18/2021       7 A         1       620.00         0.20            111.60 Multiple emails to Gill re: joint discovery letters.          ARCH
     82489.27817     01/18/2021     44 A          4       375.00         1.10            371.25 Review/analyze and organize documents in                      ARCH
                                                                                                  preparation for Dearth deposition.
     82489.27817     01/18/2021     44 A          6       375.00         0.20              67.50 Communicate (with client) : Call with James Dearth           ARCH
                                                                                                  regarding additional discovery tendered for action.
     82489.27817     01/18/2021     44 A          4       375.00         1.10            371.25 Review/analyze discovery to cross-reference                   ARCH
                                                                                                  additional documents provided by James Dearth to
                                                                                                  parse out what documents need to be produced.
     82489.27817     01/18/2021      6 A          1       650.00         2.93          1,714.05 receipt and review of Stip. re: conducting EBTs;              ARCH
                                                                                                  revised notices for James/Steven; inter-office
                                                                                                  conference with Gary re: Yuanda revised 1/11 bt
                                                                                                  Notice still oppose EBT of Steven; telephone
                                                                                                  conference with James Dearth re: second prep,
                                                                                                  session, additional phone call as well; e-mail
                                                                                                  exchange Steven re: Friday EBT, motion; review of
                                                                                                 file, prep, for EBT of Charles Tan
     82489.27817     01/18/2021      7 A          1       620.00         0.60            334.80 Continue addressing Gill's emails about motion to             ARCH
                                                                                                 compel deposition of Grzic.
     82489.27817     01/19/2021     52 A         4        365.00         0.40            146.00 Review/analyze Adam Gill Esq. "joint letter"                  ARCH
                                                                                                 submitted to Flon. Gregory Woods USDJ; finalize G.
                                                                                                  Kushner letter in response for filing; electronically
                                                                                                 file same
     82489.27817     01/19/2021     44 A         4        375.00         2.80           945.00 Review/analyze, organize, and produce documents                ARCH
                                                                                                 to opposing counsel which have been tendered by
                                                                                                 James Dearth; Confer w. D. Carbone regarding
                                                                                                 discovery which must be produced; Review
                                                                                                 discovery needed for use during deposition.
     82489.27817     01/19/2021      6 A          1       650.00         4.75          2,778.75 prep, session James Dearth for EBT by Yuanda                  ARCH

     82489.27817     01/19/2021      7 A          1       620.00         1.00           558.00 Engage in multiple email exchange with A. Gili re:             ARCH
                                                                                                 discovery dispute with Yuanda/Grzic deposition.
     82489.27817     01/19/2021      7 A         1        620.00         0.50           279.00 Draft, edit and finalize letter to Court re: discovery         ARCH
                                                                                                 dispute with Yuanda.
     82489.27817     01/19/2021      7 A         1        620.00         0.20           111.60 Teleconference of D. Carbone re: general                       ARCH
                                                                                                 preparation for upcoming deposition.
     82489.27817     01/19/2021      7 A         1        620.00         0.20           111.60 Teleconference with C. Rodriguez, re: discovery                ARCH
                                                                                                 issues
     82489.27817     01/20/2021     52 A         4        365.00         0.20              73.00 Review/analyze Court order setting telephonic                ARCH
                                                                                                 pre-motion conference; review court rules/calendar
                                                                                                 same

     82489.27817     01/20/2021     52 A         3        365.00         0.20              73.00 Draft required Case Appearance Form per G.                   ARCH
                                                                                                 Kushner request; forward case appearance form to
                                                                                                 Adam Gill Esq./Frank Dylewski Esq. for approval and
                                                                                                 filing. File Case Appearance Sheet with Judge
                                                                                                 Woods chambers pursuant to Part Rules by email.
     82489.27817     01/20/2021     44 A         4        375.00         0.20              67.50 Review/analyze Court Notice regarding motion to              ARCH
                                                                                                 compel Grzic testimony, review conference
                                                                                                 requirements per Judge's rules.
     82489.27817     01/20/2021      7 A         1        620.00         1.00           558.00 Teleconference (2x) with Donald Carbone to discuss             ARCH
                                                                                                 Fed. Rules; background issues with Gill and Dearth
                                                                                                 deposition; scheduling and production of S. Grzic.
     82489.27817     01/20/2021      7 A         1        620.00         0.50           279.00 Multiple email exchange with Gill re: Grzic                    ARCH
                                                                                                 deposition/scheduling.
     82489.27817     01/20/2021      7 A         1        620.00         0.10              55.80 Receipt and review notice from Court re: scheduling          ARCH
                                                                                                 of conference to discuss discovery dispute.
     82489.27817     01/20/2021      7 A         1        620.00         0.10              55.80 Inter-office conference with B. Blum to prepare              ARCH
                                                                                                 Court appearance sign in sheet.
     82489.27817     01/20/2021      6 A         1        650.00         5.50          3,217.50 defend deposition of James Dearth; follow-up                  ARCH
                                                                                                 conversation Yuanda atty. Gill re: grzic EBT and
                                                                                                 scheduling; inter-office conference with Gary K. re:
                                                                                                 same; telephone conference with Steven re: same
     82489.27817     01/21/2021     16 A         1        495.00         0.20            89.10 Research SDNY local rules re telephonic meet and               ARCH
                                                                                                 confer. TC and corr. with GMK re same.


CC                                                                                                                                      Wednesday 07/21/2021 9:13 am
                      Case 1:20-cv-01006-GHW Document 128-10 Filed 07/23/21 Page 26 of 36
Date: 07/21/2021                                            Detail Fee Transaction File List                                                            Page: 24
                                                                 GOETZ F1TZPATRICK LLP


                           Trans        H Tcode/                      Hours
            Client         Date    Tmkr P   Task Code     Rate        to Bill         Amount                                                               Ref #

Client ID 82489.27817 Whitestone Construction, Corp.
     82489.27817     01/21/2021      7 A        1       620.00         1.00            558.00 Prepare for Court conference.                               ARCH
     82489.27817     01/21/2021      52 A       5       365.00         0.30            109.50 Communicate (in firm): teleconference with C.               ARCH
                                                                                                Rodriguez regarding Perkins Eastman subpoena and
                                                                                                other deposition prep issues; provide copies of same
                                                                                                to C. Rodriguez
     82489.27817     01/21/2021     44 A        4       375.00         5.60          1,890.00 Review/analyze discovery to identify documents              ARCH
                                                                                                needed for deposition testimony; conf. with D.
                                                                                                Carbone to discuss additional items which need to
                                                                                                be located and identified.
     82489.27817     01/21/2021      6 A        1       650.00         4.40          2,574.00 review of file; prep, for EBT of Steven/Tan                 ARCH
     82489.27817     01/21/2021      7 A        1       620.00         1.00            558.00 Participate in Court conference to resolve dispute re:      ARCH
                                                                                                Grzic deposition.
     82489.27817     01/22/2021      6 A        1       650.00         3.66          2,141.10 review of file, cont. prep, for Steven EBT; prep.           ARCH
                                                                                                Steven for EBT; e-mail exchange Veritex re: EBT of
                                                                                                Mr. Tan interpreter
     82489.27817     01/25/2021     52 A      29        365.00         1.80            657.00 Research issue regarding proper line of deposition          ARCH
                                                                                                testimony about witness preparation/coaching
     82489.27817     01/25/2021     52 A        3       365.00         0.80           292.00 Draft intraoffice memorandum regarding whether or            ARCH
                                                                                                not attorney/client conferences are allowed in SDNY
                                                                                                cases

     82489.27817     01/25/2021     44 A        8       375.00         0.60           202.50 Communicate (other external) : Call with Mindy No,           ARCH
                                                                                                lead architect on CUNY job, regarding subpoena
                                                                                               served on Perkins Eastman, email corr. with Jaimie
                                                                                               Weller, counsel to Perkins Eastman regarding
                                                                                               outstanding subpoena.
     82489.27817     01/25/2021      7 A        1       620.00         0.10              55.80 Conference with D. Carbone re: status on document          ARCH
                                                                                                production from architect.
     82489.27817     01/25/2021      7 A        1       620.00         0.10              55.80 Conference with B. Blum re: update on architect            ARCH
                                                                                               deposition issues.
     82489.27817     01/25/2021      6 A       1        650.00         0.20           117.00 receipt and review of follow-up e-mail re: lack of           ARCH
                                                                                                Perkins' response to Subpoena; inter-office
                                                                                               conference with Chris re: same; inter-office
                                                                                               conference with Ben re: Yuanda's attorney legal
                                                                                               issue of coaching
     82489.27817     01/26/2021     52 A       5        365.00         0.10              36.50 Communicate (in firm) with D. Carbone about                ARCH
                                                                                               additional research needed
     82489.27817     01/26/2021     52 A      29        365.00         2.10           766.50 Research regarding witness coaching/revise memo              ARCH
                                                                                               accordingly
     82489.27817     01/26/2021      6 A       1        650.00         2.66          1,556.10 legal research re: Yuanda's attorney's claims               ARCH
                                                                                               regarding coaching; preparation of correspondence
                                                                                               Steven confirming EBT; legal research re: witness
                                                                                               coaching; prep, exhibits for Charles Tan's EBT
     82489.27817     01/27/2021     44 A       8        375.00         0.40           135.00 Communicate (other external) : Review documents              ARCH
                                                                                               to ensure bates-stamp and production of all relevant
                                                                                               documents; Email corr. with opposing counsel
                                                                                               serving bates-stamped discovery; Conf. with DJC to
                                                                                               discuss discovery and items needed for Yuanda
                                                                                               deposition.
     82489.27817     01/27/2021     44 A       4        375.00         0.50           168.75 Review/analyze DJC deposition documents to                   ARCH
                                                                                               ensure that all items have been properly marked,
                                                                                               identified, and produced in formal discovery; Conf.
                                                                                               w. DJC to confirm usage of Architect mark-ups.
     82489.27817     01/27/2021     52 A       4        365.00         0.20            73.00 Review/analyze docket per GMK, update letter                 ARCH
                                                                                               accordingly with docket entries
     82489.27817     01/27/2021     44 A       8        375.00         1.10           371.25 Communicate (other external) : Email corr. and               ARCH
                                                                                               phone call with Jamie Weller, in-house counsel to
                                                                                               Yuanda, to address outstanding subpoena and
                                                                                               production of documents and deposition;
                                                                                               cross-referencing discovery deadlines from court
                                                                                               with subpoena requirements; Conf. with G. Kushner
                                                                                               and D. Carbone regarding issues concerning Perkins
                                                                                               Eastman disclosure and need for letter motion to
                                                                                               the Court.
     82489.27817     01/27/2021      7 A       1        620.00         0.10              55.80 Inter-office conference with C. Rodriguez re: update       ARCH


CC                                                                                                                                  Wednesday 07/21/2021 9:13 am
                      Case 1:20-cv-01006-GHW Document 128-10 Filed 07/23/21 Page 27 of 36
Date: 07/21/2021                                            Detail Fee Transaction File List                                                             Page: 25
                                                                 GOETZ FITZPATRICK LLP


                           Trans        H Tcode/                      Hours
            Client          Date   Tmkr P   Task Code     Rate        to Bill         Amount                                                                 Ref #

Client ID 82489.27817 Whitestone Construction, Corp.
                                                                                                on architect's compliance with subpoena.
     82489.27817     01/27/2021      6 A        1       650.00         4.85          2,837.25 defend Steven's EBT                                          ARCH
     82489.27817     01/27/2021      7 A        1       620.00         0.30            167.40 Prepare, edit draft of joint letter to Court re:             ARCH
                                                                                                extension of fact discovery deadline.
     82489.27817     01/27/2021      7 A        1       620.00         0.30            167.40 Finalize letter to Court re: modification of scheduling      ARCH
                                                                                                order.
     82489.27817     01/28/2021      7 A        1       620.00         0.50            279.00 Email to Adam Gill with proposed joint letter to             ARCH
                                                                                                Court/extension.
     82489.27817     01/28/2021     44 A        8       375.00         0.20              67.50 Communicate (other external) : Email corr. with J.          ARCH
                                                                                                Weller, in-house counsel to Perkins Eastman,
                                                                                                regarding subpoena for documents and timeframe
                                                                                                for production.
     82489.27817     01/28/2021     52 A        5       365.00         0.10              36.50 Communicate (in firm): call with C. Rodriguez about         ARCH
                                                                                                Perkins Eastman Subpoena
     82489.27817     01/29/2021     52 A       4        365.00         0.20              65.70 Review/analyze court order granting extension of            ARCH
                                                                                                discovery; calendar updated fact disclosure end date
     82489.27817     01/29/2021     44 A        8       375.00         0.50            168.75 Communicate (other external) : Email corr. with J.           ARCH
                                                                                                Weller, in-house counsel to P.E., regarding
                                                                                                outstanding subpoena and new Order mandated by
                                                                                                Judge Woods, demanding production of discovery;
                                                                                                Atty. conf. w. G. Kushner regarding same; Review
                                                                                                order rendered by Judge Woods.
     82489.27817     01/29/2021      6 A        1       650.00         0.50           292.50 organize exhibits to be sent to Yuanda counsel for            ARCH
                                                                                                Charles Tan EBT; preparation of correspondence
                                                                                                Atty. Gil re: same
     82489.27817     02/01/2021      7 A       1        620.00         0.10              55.80 Review expert report; email to DJC re: need for a           ARCH
                                                                                                subpoena/deposition.
     82489.27817     02/01/2021      7 A       1        620.00         0.10              55.80 E-mail exchange with D. Carbone re: opinion about           ARCH
                                                                                               Yuanda's expert report.
     82489.27817     02/02/2021      6 A       1        650.00         0.33           193.05 receipt and review of purported expert report;                ARCH
                                                                                                preparation of correspondence Steven, et al. re:
                                                                                                same

     82489.27817     02/02/2021      7 A      19        620.00         0.10              55.80 E-mail exchange with D. Carbone re: opinion about           ARCH
                                                                                               Yuanda's expert report.
     82489.27817     02/02/2021      7 A      19        620.00                            0.00 Asset Disposition                                           ARCH
     82489.27817     02/03/2021     44 A       8        375.00         0.30           101.25 Communicate (other external) : Email corr. with               ARCH
                                                                                                in-house counsel to Perkins Eastman regarding
                                                                                               outstanding disclosure; Email corr. with Gary and
                                                                                                Donald regarding same.
     82489.27817     02/03/2021     44 A       3        375.00         1.80           607.50 Draft/revise letter to Judge Woods seeking leave to           ARCH
                                                                                               file a motion to compel non-party discovery from
                                                                                                Perkins Eastman, cross-referencing with Judge
                                                                                               Woods' Rules and the Fed. Rules of Civ. Pro.; Prepare
                                                                                               email to J. Weller to establish meet and confer
                                                                                               requirements of the Fed. Rules and Judge Woods'
                                                                                               Rules of Practice.
     82489.27817     02/03/2021      7 A       1        620.00         0.10              55.80 Email to C. Rodriguez re: update on obtaining               ARCH
                                                                                               discovery from architect.
     82489.27817     02/03/2021      7 A       1        620.00         0.10              55.80 Review, draft letter to Court re: extension of              ARCH
                                                                                               discovery deadlines and third-party discovery of
                                                                                               architect.
     82489.27817     02/03/2021      7 A       1        620.00         0.10            55.80 Email from D. Carbone re: status inquiry/Perkins              ARCH
                                                                                               document production.
     82489.27817     02/04/2021     44 A       3        375.00         0.40           135.00 Draft/revise letter to Judge Woods pursuant to                ARCH
                                                                                               comments from G. Kushner; Email corr. with J. Weller
                                                                                               advising that we intend to compel Perkins Eastman's
                                                                                               compliance.
     82489.27817     02/04/2021     44 A       8        375.00         0.50           168.75 Communicate (other external) : Phone call with Ms.            ARCH
                                                                                               Weller from Perkins Eastman regarding the
                                                                                               outstanding subpoena and Perkins Eastman's refusal
                                                                                               to comply and furnish documents and a witness for
                                                                                               deposition; Email corr. with G. Kushner and D.
                                                                                               Carbone regarding next steps.
     82489.27817     02/04/2021     52 A       5        365.00         0.50           182.50 Communicate (in firm): teleconference w. C.                   ARCH


CC                                                                                                                                   Wednesday 07/21/2021 9:13 am
                      Case 1:20-cv-01006-GHW Document 128-10 Filed 07/23/21 Page 28 of 36
Date: 07/21/2021                                              Detail Fee Transaction File List                                                             Page: 26
                                                                   GOETZ FITZPATRICK LLP


                           Trans          H Tcode/                      Hours
            Client          Date   Tmkr   P   Task Code     Rate        to Bill         Amount                                                                Ref#

Client ID 82489.27817 Whitestone Construction, Corp.
                                                                                                  Rodriguez regarding motion to compel response to
                                                                                                  subpoena; review Judge Woods Part Rules regarding
                                                                                                  filing of discovery motions/orders to show cause;
                                                                                                  research FRCP regarding motion(s) to compel
                                                                                                  subpoena response
     82489.27817     02/04/2021      52 A         5       365.00         0.40            146.00 Communicate (in firm): teleconference with C.                ARCH
                                                                                                  Rodriguez regarding scope of Perkins Eastman
                                                                                                  non-party subpoena and reason(s) for serving it;
                                                                                                  review transcript of court conference held on
                                                                                                  December 21, 2020 with respect to disclosure issue
     82489.27817     02/04/2021     44 A          6       375.00         0.30            101.25 Communicate (with client) : Call with James Dearth           ARCH
                                                                                                  regarding Perkins Eastman's involvement in
                                                                                                 declaring work non-conforming in order to identify
                                                                                                 documents and communications that would be
                                                                                                 subject to subpoena that are not in Whitestone's
                                                                                                  possession.
     82489.27817     02/04/2021     44 A         8        375.00         0.70            236.25 Communicate (other external) : Email corr. with              ARCH
                                                                                                 counsel to Perkins Eastman regarding its inadequate
                                                                                                 response to Whitestone's subpoena; Conf. with G.
                                                                                                 Kushner regarding same.
     82489.27817     02/04/2021     44 A         3        375.00         0.80           270.00 Revise letter to the Court to encompass additional            ARCH
                                                                                                 communications had with counsel to Perkins
                                                                                                 Eastman.
     82489.27817     02/04/2021     44 A         8        375.00         0.30            101.25 Communicate (other external) : Email corr. with              ARCH
                                                                                                 Adam Gill to obtain Yuanda's consent to the letter
                                                                                                 request to Judge Woods.
     82489.27817     02/04/2021     44 A         3        375.00         2.20           742.50 Research and begin drafting motion to compel                  ARCH
                                                                                                 Perkins Eastman's compliance with subpoena.
     82489.27817     02/04/2021      7 A         1        620.00         0.30           167.40 Multiple teleconferences with C. Rodriguez re: form           ARCH
                                                                                                 of letter to Judge Woods/discovery dispute with
                                                                                                 Perkins Eastman.
     82489.27817     02/04/2021      6 A         1        650.00         5.75          3,363.75 preparation of correspondence Atty. Gil mark                 ARCH
                                                                                                 Yuanda Tech Report at plaintiff's 25; preparation of
                                                                                                 correspondence Veritext; review of file; prep, for EBT;
                                                                                                 deposition of Charles Tan
     82489.27817     02/05/2021     44 A         4        375.00         0.80           270.00 Review/analyze Dearth deposition transcript and              ARCH
                                                                                                 marked exhibits retrieved from Veritext; Email corr.
                                                                                                 with James Dearth providing instruction on the
                                                                                                 review and certification of the deposition transcript.
     82489.27817     02/05/2021     44 A         3        375.00         1.40           472.50 Revise letter correspondence to Judge Woods                  ARCH
                                                                                                 requesting a pre-motion conference on the motion
                                                                                                 to compel disclosure from Perkins Eastman; Finalize
                                                                                                 and file letter to the Court; Email corr. with Counsel
                                                                                                 to Perkins Eastman and A. Gill to provide notice of
                                                                                                 the filed letter.
     82489.27817     02/05/2021      7 A         1        620.00         0.10              55.80 Follow-up email to C. Rodriguez re: discovery              ARCH
                                                                                                 motion/letter to Court about Perkins Eastman
                                                                                                 non-compliance.
     82489.27817     02/05/2021     44 A         3        375.00         3.30          1,113.75 Draft/revise motion to compel Perkins Eastman's             ARCH
                                                                                                 compliance with non-party subpoena.
     82489.27817     02/08/2021     52 A         5        365.00         0.20            73.00 Communicate (in firm): teleconference with C.                ARCH
                                                                                                 Rodriguez regarding service of nonparty subpoena
                                                                                                 of Perkins Eastman upon Yuanda's counsel; forward
                                                                                                 copy of transmittal email of January 5, 2021 to
                                                                                                 Adam Gill Esq. on behalf of Yuanda
     82489.27817     02/08/2021     44 A         3        375.00         6.40         2,160.00 Draft/revise motion to compel non-party Perkins              ARCH
                                                                                                 Eastman to comply with subpoena.
     82489.27817     02/08/2021     50 A         1        310.00         0.75           232.50 research future objection to subpoena after                  ARCH
                                                                                                 untimely motion to quash
     82489.27817     02/08/2021     50 A         1        310.00         0.75           232.50 research federal procedure and warning required for          ARCH
                                                                                                 notice of contempt proceedings.
     82489.27817     02/09/2021     44 A         3        375.00         6.40         2,160.00 Draft/revise motion to compel Perkins Eastman to             ARCH
                                                                                                 produce documents pursuant to non-party
                                                                                                 Subpoena.


CC                                                                                                                                    Wednesday 07/21/2021 9:13 am
                      Case 1:20-cv-01006-GHW Document 128-10 Filed 07/23/21 Page 29 of 36
Date: 07/21/2021                                              Detail Fee Transaction File List                                                              Page: 27
                                                                   GOETZ FITZPATRICK LLP


                           Trans          H Tcode/                      Hours
            Client          Date   Tmkr   P   Task Code     Rate        to Bill         Amount                                                                  Ref #

Client ID 82489.27817 Whitestone Construction, Corp.
     82489.27817     02/09/2021       7 A         1       620.00         0.10              55.80 Email to C. Rodriguez regarding update on                    ARCH
                                                                                                 OSC/Perkins Eastman.
     82489.27817     02/09/2021       7 A         1       620.00         1.00            558.00 Review, edit prepared declaration/memo of law in              ARCH
                                                                                                 support of motion to compel.
     82489.27817     02/10/2021      52 A         5       365.00         0.20              73.00 Communicate (in firm): teleconference with C.                ARCH
                                                                                                 Rodriguez regarding application provisions of
                                                                                                 service of order to show cause
     82489.27817     02/10/2021     44 A          3       375.00         7.60          2,565.00 Revise motion to compel pursuant to comments                  ARCH
                                                                                                 provided by Gary M. Kushner, organizing and
                                                                                                 reviewing all moving papers and exhibits to ensure
                                                                                                 compliance with Federal Rules; Finalize Order to
                                                                                                 Show Cause, Rodriguez Declaration, Memorandum
                                                                                                 of Law and all exhibits and file same through SDNY
                                                                                                 ECF.
     82489.27817     02/10/2021      7 A          1       620.00         0.20            111.60 Teleconference with C. Rodriguez to discuss                   ARCH
                                                                                                 revisions to OSC/Memo of law.
     82489.27817     02/10/2021      7 A          1       620.00         0.50           279.00 Review, edit second draft of motion to compel.                 ARCH
     82489.27817     02/10/2021      6 A          1       650.00         0.20            117.00 preparation of correspondence court reporter                  ARCH
                                                                                                 ordering transcript
     82489.27817     02/11/2021     52 A         4        365.00         0.60           219.00 Review/analyze order to show cause for contempt                ARCH
                                                                                                 against non-party perkins eastman; calendar return
                                                                                                 dates; teleconference with C. Rodriguez regarding
                                                                                                 service of OSC
     82489.27817     02/12/2021     44 A         4        375.00         1.10           371.25 Review/analyze Order to Show Cause signed by                   ARCH
                                                                                                 Judge Gregory Woods, serve pleadings as required
                                                                                                 by the Order to Show Cause, assess all requirements
                                                                                                 posited by Judge; Email corr. with Jamie Weiier
                                                                                                 regarding service of Order to Show Cause and
                                                                                                 outcome thereof; Conf. w. G. Kushner regarding
                                                                                                 Order to Show Cause.
     82489.27817     02/12/2021     52 A         5        365.00         0.40           146.00 Communicate (in firm): teleconference with C.                  ARCH
                                                                                                 Rodriguez regarding service of OSC/certifications of
                                                                                                 service/conformed copies
     82489.27817     02/12/2021     44 A         3        375.00         0.40           135.00 Draft/revise and file affidavit of service on SDNY ECF         ARCH
                                                                                                 system; EMail corr. with Adam Gill providing
                                                                                                 courtesy copy of Order to Show Cause documents.
     82489.27817     02/12/2021     44 A         5        375.00         0.30           101.25 Communicate (in firm) : Atty conf. with G. Kushner             ARCH
                                                                                                 regarding order to show cause on perkins eastman
                                                                                                 and overall case strategy.
     82489.27817     02/16/2021     44 A         6        375.00         0.30           101.25 Communicate (with client) : Email corr. and Phone              ARCH
                                                                                                 call with James Dearth regarding reviewing, revising,
                                                                                                 and signing his deposition transcript.
     82489.27817     02/19/2021     44 A         4        375.00         0.60           202.50 Review/analyze Order to Show Cause for response                ARCH
                                                                                                 required by Perkins Eastman, review court docket to
                                                                                                 check for any ancillary filing made without ECF,
                                                                                                 confirm no response filed by Perkins Eastman, and
                                                                                                 phone call with G. Kushner to discuss strategy
                                                                                                 concerning Perkins Eastman's failure to respond.
     82489.27817     02/22/2021     44 A         4        375.00         2.40           810.00 Review/analyze Dearth deposition transcript taking             ARCH
                                                                                                 note of material testimony provided therein and
                                                                                                 conform same for service on A. Gill.
     82489.27817     02/24/2021     44 A         3        375.00         0.40           135.00 Draft/revise attendance sheet for submission to the            ARCH
                                                                                                 Court and email corr. with all counsel requesting
                                                                                                 authority to submit same per Judge Woods' Rules.
     82489.27817     02/24/2021      7 A         1        620.00         0.10            55.80 Email to C. Rodriguez regarding compliance with                ARCH
                                                                                                 Judge woods sign-in/teleconference protocols.
     82489.27817     02/24/2021     44 A         8        375.00         0.30           101.25 Communicate (other external) : Phone call with                 ARCH
                                                                                                 outside counsel to Perkins Eastman advising that a
                                                                                                 production of documents will be made shortly in
                                                                                                 response to the pending subpoena and that new
                                                                                                 counsel will be appearing for the 2/25/21
                                                                                                 conference with Judge Woods.
     82489.27817     02/24/2021     44 A         4        375.00         1.70           573.75 Review/analyze correspondence and document                     ARCH
                                                                                                 production from Yuanda and cross-reference with


CC                                                                                                                                      Wednesday 07/21/2021 9:13 am
                      Case 1:20-cv-01006-GHW Document 128-10 Filed 07/23/21 Page 30 of 36
Date: 07/21/2021                                            Detail Fee Transaction File List                                                            Page: 28
                                                                 GOETZ FITZPATRICK LLP


                           Trans        H Tcode/                      Hours
            Client          Date   Tmkr P   Task Code     Rate        to Bill         Amount                                                               Ref#

Client ID 82489.27817 Whitestone Construction, Corp.
                                                                                                subpoena; EMail corr. and conf. with G. Kushner and
                                                                                                D. Carbone regarding strategy on order to show
                                                                                                cause and deposition of Mindy No.
     82489.27817     02/24/2021     44 A        3       375.00         0.60            202.50 Draft/revise appearance sheet for conference on             ARCH
                                                                                                Order to Show Cause to compel Perkins Eastman
                                                                                                production; Revise per communication with new
                                                                                                counsel to Perkins Eastman; Email corr. with A. Gill
                                                                                                advising on new counsel and production; Email corr.
                                                                                               with the Court confirming that Perkins Eastman will
                                                                                                be appearing by new counsel.
     82489.27817     02/24/2021     44 A        6       375.00         0.70            236.25 Communicate (with client) : Call with James Dearth          ARCH
                                                                                               to distill how various engineering roles were divvied
                                                                                                up among WSP, Perkins Eastman, Whitestone, and
                                                                                               Yuanda in anticipation of preparing for the
                                                                                               deposition of Mindy No of Perkins Eastman.
     82489.27817     02/24/2021     44 A      12        375.00         0.70            236.25 Plan and prepare for conference with the Court on           ARCH
                                                                                               Whitestone's Order to Show Cause to compel
                                                                                                Perkins Eastman's production of documents and
                                                                                               deposition; Conf. with G. Kushner to discuss strategy
                                                                                               for conference with the Judge.
     82489.27817     02/24/2021      7 A        1       620.00         0.10              55.80 Conference with C. Rodriguez re: Perkins retention         ARCH
                                                                                               of outside counsel and production of documents.
     82489.27817     02/25/2021     44 A       9        375.00         0.80           270.00 Appear for/attend hearing on Whitestone's order to           ARCH
                                                                                               show cause to compel perkins eastman to produce
                                                                                               documents in furtherance of its subpoena; Judge
                                                                                               ultimately ordering the production of documents
                                                                                               and reserving the application as to fees for a later
                                                                                               date.
     82489.27817     02/25/2021     44 A       8        375.00         0.20              67.50 Communicate (other external) : Phone call with             ARCH
                                                                                               Adam Gill regarding availability for deposition on
                                                                                               March 12th and sharing in costs.
     82489.27817     02/25/2021     44 A       5        375.00         0.20              67.50 Communicate (in firm) : Atty. conf. with G. Kushner        ARCH
                                                                                               advising on the outcome of the hearing on
                                                                                               Whitestone's Order to Show Cause and strategy
                                                                                               moving forward.
     82489.27817     02/25/2021     44 A       4        375.00         1.10           371.25 Review/analyze Perkins Eastman documents in                  ARCH
                                                                                               preparation for deposition of Mindy No.
     82489.27817     02/25/2021     44 A       4        375.00         0.30           101.25 Review/analyze Order signed by Judge Woods                   ARCH
                                                                                               setting forth Perkins Eastman's requirements for
                                                                                               compliance with Whitestone's Subpoena.
     82489.27817     02/25/2021     52 A       4        365.00         0.20              73.00 Review/analyze Court Order on contempt motion              ARCH
                                                                                               against Perkins Eastman, calendar dates for
                                                                                               conference call deadline
     82489.27817     02/25/2021      7 A       1        620.00         0.10              55.80 Telephone conference with C. Rodriguez re: update          ARCH
                                                                                               on Court ruling/Perkins motion to compel.
     82489.27817     03/05/2021     44 A       8        375.00         0.30           101.25 Communicate (other external) : Call w. Reporter to           ARCH
                                                                                               schedule life remote video deposition of Mindy No
                                                                                               of Perkins Eastman.
     82489.27817     03/05/2021     44 A       8        375.00         0.40           135.00 Communicate (other external) : Email corr. with              ARCH
                                                                                               Adam Gill regarding deposition of Perkins Eastman;
                                                                                               Review response from A. Gill requesting costs for
                                                                                               Grzic deposition and coordination on exhibits to be
                                                                                               introduced in the M. No deposition.
     82489.27817     03/05/2021     44 A       8        375.00         0.10            33.75 Communicate (other external) : Call with G. Kushner          ARCH
                                                                                               to address items needed for Perkins Eastman
                                                                                               deposition.
     82489.27817     03/05/2021     44 A       6        375.00         0.20            67.50 Communicate (with client) : Email corr. and call with        ARCH
                                                                                               James Dearth regarding review of Perkins Eastman
                                                                                               discovery.
     82489.27817     03/05/2021     44 A       4        375.00         1.30           438.75 Review/analyze Perkins Eastman discovery, seeking            ARCH
                                                                                               to identify communications and documents which
                                                                                               may prove useful at deposition.
     82489.27817     03/08/2021     44 A       4        375.00         2.10           708.75 Review/analyze Perkins Eastman discovery to                  ARCH
                                                                                               prepare for deposition of Mindy No.


CC                                                                                                                                  Wednesday 07/21/2021 9:13 am
                      Case 1:20-cv-01006-GHW Document 128-10 Filed 07/23/21 Page 31 of 36
Date: 07/21/2021                                            Detail Fee Transaction File List                                                            Page: 29
                                                                 GOETZ FITZPATFUCK LLP


                           Trans        H Tcode/                      Hours
            Client          Date   Tmkr P   Task Code     Rate        to Bill         Amount                                                                Ref#

Client ID 82489.27817 Whitestone Construction, Corp.
     82489.27817     03/08/2021     44 A        6       375.00         5.10          1,721.25 Communicate (with client) : Conference with James           ARCH
                                                                                                Dearth to review Perkins Eastman discovery in
                                                                                                context of WT-3 clerestory alleged defect, procedure
                                                                                               with Sciame, and Perkins Eastman design omissions.
     82489.27817     03/08/2021     44 A        5       375.00         0.20              67.50 Communicate (in firm) : Conf. with D. Carbone              ARCH
                                                                                                regarding strategy moving forward with respect to
                                                                                                Mindy No deposition.
     82489.27817     03/08/2021     44 A        5       375.00         0.20              67.50 Communicate (in firm) : Conf. with G. Kushner              ARCH
                                                                                                regarding strategy with respect to adjourning
                                                                                               deposition with Judge.
     82489.27817     03/08/2021      6 A        1       650.00         0.25            146.25 telephone conference with Chris re: cancel Dr. No           ARCH
                                                                                               due to Covid; review of pertinent documents
                                                                                               discovered; prep, bullet point, attach exhibits
     82489.27817     03/09/2021     44 A        8       375.00         0.30            101.25 Communicate (other external) : Phone call w. A. Gill        ARCH
                                                                                               regarding adjournment of Mindy No's deposition
                                                                                               and outstanding issues concerning costs of same.
     82489.27817     03/09/2021     44 A        8       375.00         0.30            101.25 Communicate (other external) : Email corr. with A.          ARCH
                                                                                               Gill regarding deposition transcripts from S. Grzic
                                                                                               and C. Tan depositions and logistics for certifying
                                                                                               same.

     82489.27817     03/09/2021     44 A       8        375.00         0.90           303.75 Communicate (other external) : Phone call and email          ARCH
                                                                                               corr. with A. Acevedo re. Perkins Eastman discovery,
                                                                                               adjourning M. No deposition, and pending
                                                                                               application for costs.
     82489.27817     03/09/2021     44 A       8        375.00         0.20              67.50 Communicate (other external) : Phone call w.               ARCH
                                                                                               Veritext inquiring on status of C. Tan deposition
                                                                                               transcript.
     82489.27817     03/09/2021     44 A       8        375.00         0.30           101.25 Communicate (other external) : Email corr. with A.           ARCH
                                                                                               Gill regarding logistics for deposition of Mindy No.
     82489.27817     03/09/2021     44 A       3        375.00         1.80           607.50 Draft/revise letter application to the Court                 ARCH
                                                                                               requesting adjournment of Perkins Eastman
                                                                                               deadlines due to exigent circumstances; Email corr.
                                                                                               and phone call with all counsel concerning
                                                                                               adjournment logistics; Atty conf. with G. Kushner
                                                                                               addressing revisions to letter to Court; finalize and
                                                                                               serve letter to Court and all counsel.
     82489.27817     03/09/2021      7 A       1        620.00         0.30           167.40 Multiple telephone conferences with C. Rodriguez             ARCH
                                                                                               re: Perkins' failure to produce documents; letter to
                                                                                               Court to inform/new scheduling.
     82489.27817     03/09/2021      7 A       1        620.00         0.10              55.80 Review/edit proposed letter To Court re: discovery         ARCH
                                                                                               updates.
     82489.27817     03/10/2021     52 A       4        365.00         0.20            65.70 Review/analyze Order rescheduling case                       ARCH
                                                                                               management deadlines; update calendar with new
                                                                                               deadlines
     82489.27817     03/10/2021     44 A       4        375.00         0.40           135.00 Review/analyze Order signed by Judge Woods                   ARCH
                                                                                               setting deadlines for Perkins Eastman discovery;
                                                                                               email corr. to all counsel to serve pursuant to Order.
     82489.27817     03/10/2021     44 A       4        375.00         0.40           135.00 Review/analyze letter from Perkins Eastman                   ARCH
                                                                                               responding to Judge's Order on discovery and
                                                                                               response from the Court.
     82489.27817     03/10/2021     44 A       5        375.00         0.20            67.50 Communicate (in firm) : Atty. conf. with G. Kushner          ARCH
                                                                                               regarding response to Perkins Eastman.
     82489.27817     03/10/2021     44 A       8        375.00         0.40           135.00 Communicate (other external) : Email corr. with              ARCH
                                                                                               counsel to Perkins Eastman regarding allegation that
                                                                                               document discovery is complete and requesting that
                                                                                               same be certified by Perkins Eastman.
     82489.27817     03/10/2021     44 A       8        375.00         0.50           168.75 Communicate (other external) : Back and forth email          ARCH
                                                                                               correspondence with counsel to Perkins Eastman
                                                                                               regarding their failure and/or refusal to turnover
                                                                                               internal communications and documentation,
                                                                                               informing them that same remains a violation of the
                                                                                               Subpoena.
     82489.27817     03/10/2021     44 A       3        375.00         0.50           168.75 Draft/revise and file affidavit of service and serve         ARCH
                                                                                               order pursuant to the Court's instruction.


CC                                                                                                                                  Wednesday 07/21/2021 9:13 am
                      Case 1:20-cv-01006-GHW Document 128-10 Filed 07/23/21 Page 32 of 36
Date: 07/21/2021                                              Detail Fee Transaction File List                                                              Page: 30
                                                                   GOETZ FITZPATRICK LLP


                           Trans          H Tcode/                      Hours
            Client          Date   Tmkr   P   Task Code     Rate        to Bill         Amount                                                                  Ref #

Client ID 82489.27817 Whitestone Construction, Corp.
     82489.27817     03/10/2021      7 A          1       620.00         0.10              55.80 Fax new scheduling order from Judge Woods.                   ARCH
     82489.27817     03/11/2021     44 A          8       375.00         0.30            101.25 Communicate (other external) : Email corr. with               ARCH
                                                                                                  counsel to Perkins Eastman regarding documents
                                                                                                  missing from Perkins Eastman production and
                                                                                                  representation from Perkins Eastman concerning
                                                                                                  documents produced.
     82489.27817     03/11/2021     44 A         4        375.00         0.20              67.50 Review/analyze Order from Court denying Perkins              ARCH
                                                                                                  Eastman's request to limit Whitestone's ability to
                                                                                                  seek fees from Perkins Eastman.
     82489.27817     03/11/2021     44 A          5       375.00         0.30            101.25 Communicate (in firm) : Email corr. with D. Carbone           ARCH
                                                                                                  and G. Kushner regarding strategy for Perkins
                                                                                                  Eastman document production.
     82489.27817     03/12/2021      7 A          1       620.00         1.50            837.00 Continue review/edits to discovery responses.                 ARCH
     82489.27817     03/15/2021     44 A          3       375.00         2.60            877.50 Draft/revise summary of key Perkins Eastman                   ARCH
                                                                                                 discovery for use at deposition of Mindy No.
     82489.27817     03/16/2021     44 A         4        375.00         3.60          1,215.00 Review/analyze Charles Tan deposition, noting any             ARCH
                                                                                                 salient testimony.
     82489.27817     03/16/2021     44 A         8        375.00         0.30            101.25 Communicate (other external) : Email corr. with A.            ARCH
                                                                                                 Gill providing notice of Mr. Tan's deposition
                                                                                                 transcript and requesting certification of same, also
                                                                                                 requesting copy of Grzic transcript.
     82489.27817     03/18/2021     44 A         8        375.00         0.40            135.00 Communicate (other external) : Email corr. and                ARCH
                                                                                                 phone call with Adam Gill and Veritext regarding
                                                                                                 deposition transcript for Steven Grzic.
     82489.27817     03/18/2021     44 A         4        375.00         0.80           270.00 Review/analyze Perkins Eastman discovery and                   ARCH
                                                                                                 organize relevant documents into timeline.
     82489.27817     03/18/2021     44 A         8        375.00         0.20              67.50 Communicate (other external) : Email corr. with all          ARCH
                                                                                                 counsel regarding logistics for deposition.
     82489.27817     03/19/2021     44 A         4        375.00         1.30           438.75 Review/analyze Grzic deposition transcript and                 ARCH
                                                                                                 marked exhibits.
     82489.27817     03/19/2021     44 A         3        375.00         1.70           573.75 Draft/revise timeline of salient facts cross-reference         ARCH
                                                                                                 with timeline of Perkins Eastman exhibits; prepare
                                                                                                 notes for D. Carbone regarding salient documents
                                                                                                 and facts in preparation for Perkins Eastman
                                                                                                 deposition.
     82489.27817     03/29/2021     44 A         4        375.00         0.30           101.25 Review/analyze Grzic's signed deposition                       ARCH
                                                                                                 certification page; Email corr. with Adam Gill
                                                                                                 providing certified transcript.
     82489.27817     03/29/2021     44 A         4        375.00         1.20           405.00 Review/analyze and organize documents relevant to              ARCH
                                                                                                 Perkins Eastman deposition.
     82489.27817     04/05/2021      6 A         1        650.00         1.10           643.50 receipt and review of Perkins Eastman docs,                    ARCH
                                                                                                 produced per subpoena
     82489.27817     04/06/2021     44 A         4        375.00         1.10           371.25 Review/analyze procedural history, deadlines,                  ARCH
                                                                                                 discovery, and court rulings to assess strategy and
                                                                                                 merits of pending claim, prepare summary thereof
                                                                                                 for Donald Carbone.
     82489.27817     04/06/2021     44 A         5        375.00         0.20            67.50 Communicate (in firm) : Call with D. Carbone to                ARCH
                                                                                                 discuss preparation of deposition exhibits for
                                                                                                 Perkins Eastman deposition.
     82489.27817     04/07/2021     44 A         5        375.00         0.30           101.25 Communicate (in firm) : Atty conf. with D. Carbone             ARCH
                                                                                                 regarding exhibits to be introduced at the Perkins
                                                                                                 Eastman deposition.
     82489.27817     04/07/2021     44 A         8        375.00         0.20            67.50 Communicate (other external) : Email corr. with                ARCH
                                                                                                 counsel for Perkins Eastman regarding logistics for
                                                                                                 Mindy No's deposition.
     82489.27817     04/07/2021     44 A         4        375.00         0.30           101.25 Review/analyze procedural requirements for exhibits            ARCH
                                                                                                 and logistics for Perkins Eastman deposition.
     82489.27817     04/07/2021     44 A         4        375.00         0.80           270.00 Review/analyze deposition exhibits from Grzic,                 ARCH
                                                                                                 Dearth, and Tan depositions to prepare items to be
                                                                                                 introduced during Mindy No deposition.
     82489.27817     04/07/2021     44 A         4        375.00         2.30           776.25 Review/analyze exhibits to be introduced during                ARCH
                                                                                                 Perkins Eastman deposition, prepare for service on
                                                                                                 counsel pursuant to Court requirements.
     82489.27817     04/07/2021     44 A         8        375.00         0.30           101.25 Communicate (other external) : Email corr. with                ARCH


CC                                                                                                                                      Wednesday 07/21/2021 9:13 am
                      Case 1:20-cv-01006-GHW Document 128-10 Filed 07/23/21 Page 33 of 36
Date: 07/21/2021                                            Detail Fee Transaction File List                                                              Page: 31
                                                                 GOETZ FITZPATRICK LLP


                           Trans        H Tcode/                      Hours
            Client          Date   Tmkr P   Task Code     Rate        to Bill         Amount                                                                 Ref #

Client ID 82489.27817 Whitestone Construction, Corp.
                                                                                                attorneys for Perkins Eastman and Yuanda regarding
                                                                                                disclosure of exhibits in connection with deposition
                                                                                                of Mindy No.
     82489.27817     04/07/2021      6 A        1       650.00         2.60          1,521.00 cont. review of EP documents for prep, for EBT of             ARCH
                                                                                                A/E No
     82489.27817     04/08/2021     44 A        5       375.00         0.20              67.50 Communicate (in firm) : Confer w. D. Carbone                 ARCH
                                                                                                regarding logistics for Perkins Eastman deposition.
     82489.27817     04/08/2021     44 A        4       375.00         1.40           472.50 Review/analyze and compile exhibits for Perkins                ARCH
                                                                                                Eastman deposition; prepare deposition summary
                                                                                                and reference tool for exhibits to utilize during
                                                                                                questioning; email corr. with Veritext to provide
                                                                                                electronic copies of exhibits.
     82489.27817     04/08/2021     44 A        5       375.00         0.20              67.50 Communicate (in firm) : Confer with G. Kushner               ARCH
                                                                                                regarding whether to renew application for
                                                                                                sanctions and costs against Perkins Eastman.
     82489.27817     04/08/2021     44 A        8       375.00         0.30            101.25 Communicate (other external) : Email corr. with               ARCH
                                                                                                counsel to Perkins Eastman and Yuanda regarding
                                                                                                deposition logistics.
     82489.27817     04/09/2021      6 A        1       650.00         3.50          2,047.50 prepare for deposition of Mindy No from Perkins               ARCH
                                                                                                Eastman
     82489.27817     04/21/2021     52 A       7        365.00         0.80           292.00 Communicate (other outside counsel): emails to                 ARCH
                                                                                                Adam Gill Esq. regarding joint status report;
                                                                                                review/revise proposed joint status report; emails
                                                                                                regarding same regarding motion practice
     82489.27817     04/21/2021     44 A        5       375.00         0.20              67.50 Communicate (in firm) : Confer with B. Blum                  ARCH
                                                                                                regarding revisions to joint-status letter and strategy
                                                                                                concerning dispositive motion practice.
     82489.27817     04/21/2021      6 A       1        650.00         0.33           193.05 receipt and review of status letter to judge;                  ARCH
                                                                                                inter-office conference with Ben re: changes
     82489.27817     04/21/2021      7 A       1        620.00         0.10              55.80 Conference with D. Carbone to follow up with                 ARCH
                                                                                                compliance with status letter to Court.
     82489.27817     04/22/2021     52 A       3        365.00         1.10           401.50 Teleconference with D. Carbone regarding edits to              ARCH
                                                                                                proposed letter; revise joint status letter and forward
                                                                                                to opposing counsel; further intraoffice
                                                                                                correspondence re: edits/finalize same; file letter
                                                                                                with Judge Woods
     82489.27817     04/22/2021      7 A       1        620.00         0.10              55.80 Conference with B. Blum to finalize joint status letter      ARCH
                                                                                                to Court.
     82489.27817     04/23/2021     44 A       4        375.00         1.30           438.75 Review/analyze Perkins Eastman deposition                     ARCH
                                                                                                transcript.
     82489.27817     04/27/2021     52 A       3        365.00         0.30           109.50 Draft conference appearance sheet; forward same to            ARCH
                                                                                                Adam Gill Esq. for approval to file; file same with
                                                                                                court

     82489.27817     04/27/2021      7 A       1        620.00         0.10              55.80 Email to A. Gill re: registration for 4/29 conference       ARCH
                                                                                               with Court.
     82489.27817     04/29/2021     44 A       4        375.00         0.20              67.50 Review/analyze Court Order adjourning conference.           ARCH
     82489.27817     04/29/2021      7 A       1        620.00         0.10              55.80 Review and revise email from Court re: adjournment          ARCH
                                                                                                of conference to 5/6.
     82489.27817     05/05/2021     52 A       3        365.00         0.30              98.55 Draft revised telephonic appearance sheet;                  ARCH
                                                                                                correspondence with opposing counsel requesting
                                                                                                authority to submit same; file with court
     82489.27817     05/06/2021      7 A       1        620.00         0.30           167.40 Prepare for Court conference.                                 ARCH
     82489.27817     05/06/2021      7 A       1        620.00         0.10              55.80 Telephone conference with A. Gill re: alteration in         ARCH
                                                                                                briefing schedule.
     82489.27817     05/06/2021      7 A       1        620.00         0.60           334.80 Attendance at Court hearing.                                  ARCH
     82489.27817     05/06/2021      7 A       1        620.00         0.10              55.80 Email to D. Carbone re: status report.                      ARCH
     82489.27817     05/16/2021      7 A       1        620.00         0.10              55.80 Receive and review email from D. Carbone re: effect         ARCH
                                                                                               of App. Div. decision on District Court action.
     82489.27817     05/19/2021      6 A       1        650.00         4.60         2,691.00 receipt and review of Charles Tan deposition for              ARCH
                                                                                                prep, of motion for SJ; receipt and review of EBT of
                                                                                               Steven Grzic
     82489.27817     05/21/2021     44 A       5        375.00         0.10            33.75 Communicate (in firm) : Conf. w. D. Carbone                   ARCH
                                                                                               regarding post-deposition demands to be posited
                                                                                               against Yuanda.


CC                                                                                                                                   Wednesday 07/21/2021 9:13 am
                      Case 1:20-cv-01006-GHW Document 128-10 Filed 07/23/21 Page 34 of 36
Date: 07/21/2021                                            Detail Fee Transaction File List                                                             Page: 32
                                                                 GOETZ FITZPATRICK LLP


                           Trans        H Tcode/                      Hours
            Client          Date   Tmkr P   Task Code     Rate        to Bill         Amount                                                                Ref#

Client ID 82489.27817 Whitestone Construction, Corp.
     82489.27817     05/21/2021     44 A        4       375.00         1.20            405.00 Review/analyze dispositive motion practice entered           ARCH
                                                                                                into in this action.
     82489.27817     05/21/2021      7 A        1       620.00         0.60            334.80 Receive and review transcripts from C. Rodriguez;            ARCH
                                                                                                prepare general outline for summary judgment
                                                                                                arguments.

     82489.27817     05/26/2021     44 A        4       375.00         2.50            843.75 Review/analyze Court Orders, transcripts, prior              ARCH
                                                                                                motions, and pleadings in preparation for moving
                                                                                                for summary judgment.
     82489.27817     05/26/2021     44 A        4       375.00         1.70            573.75 Review/analyze Charles Tan deposition transcript;            ARCH
                                                                                                Draft letter to Adam Gill demanding that Yuanda
                                                                                                produce documents and information responsive to
                                                                                                demands made during Tan deposition.
     82489.27817     05/26/2021      7 A        1       620.00         0.20            111.60 Draft letter to A. Gill re: summary judgment issue.          ARCH
     82489.27817     05/26/2021      7 A        1       620.00         0.20            111.60 Email to C. Rodriguez re: preparation for summary            ARCH
                                                                                                judgment motion.
     82489.27817     05/27/2021     44 A        3       375.00         0.30            101.25 Revise letter to Gill regarding Tan Deposition               ARCH
                                                                                                Demands; Email corr. with Gill serving letter
                                                                                                concerning outstanding demands placed upon Tan
                                                                                                during his deposition.
     82489.27817     06/01/2021     44 A        5       375.00         0.10              33.75 Communicate (in firm) : Confer w. G. Kushner                ARCH
                                                                                                regarding next steps in preparing for dispositive
                                                                                                motion practice, deadlines, and Judge's request that
                                                                                                parties confer to establish a single motion timeline.
     82489.27817     06/01/2021     44 A       4        375.00         0.70           236.25    Review/analyze pleadings, orders, procedural               ARCH
                                                                                                posture, and briefings to construct overview of case
                                                                                                status and prepare analysis for next steps in the
                                                                                                action.
     82489.27817     06/01/2021      7 A       1        620.00         0.20           111.60 Draft, edit and finalize letter to Judge Woods re:            ARCH
                                                                                                update on Sciame decision.
     82489.27817     06/04/2021      7 A       1        620.00         0.10              55.80 Finalize and file status letter with Court.                 ARCH
     82489.27817     06/07/2021     44 A       8        375.00         0.30           101.25 Communicate (other external) : Email corr. with A.            ARCH
                                                                                                Gill following-up on demand for responses to the
                                                                                                discovery demands posited during Mr. Tan's
                                                                                                deposition.
     82489.27817     06/08/2021     44 A       4        375.00         0.50           168.75 Review/analyze Yuanda's response to demands                   ARCH
                                                                                                posited during the deposition of Charles Tan.
     82489.27817     06/08/2021      7 A       1        620.00         0.20           111.60 Receive and review email from A. Gill with detailed           ARCH
                                                                                                information/responses to deposition open items.
     82489.27817     06/09/2021      6 A       1        650.00         0.10              58.50 receipt and review of Yuanda atty. response to              ARCH
                                                                                                supplemental disclosure
     82489.27817     06/11/2021     52 A       5        365.00         0.80           262.80 Communicate (in firm): intraoffice conference with            ARCH
                                                                                                G. Kushner regarding pre-motion conference
                                                                                                request; review adam gill esq. letter/draft response
                                                                                                to same setting forth GMK will submit a more formal
                                                                                                response next week
     82489.27817     06/11/2021     44 A       4        375.00         0.30           101.25 Review/analyze letter corr. from Yuanda seeking an            ARCH
                                                                                                early pre-summary judgment conference in an effort
                                                                                               to accelerate the summary judgment timeline.
     82489.27817     06/11/2021      7 A       1        620.00         0.20           111.60 Receive and review letter from A. Gill to Judge               ARCH
                                                                                               Woods re: request for conference.
     82489.27817     06/11/2021      7 A       1        620.00         0.10              55.80 Conference with B. Blum re: prepare response to Gill        ARCH
                                                                                                letter.
     82489.27817     06/11/2021      7 A       1        620.00         0.10              55.80 Receive and review email from Court denying Gill's          ARCH
                                                                                                request for a conference.
     82489.27817     06/18/2021     44 A       4        375.00         1.10           371.25 Review/analyze Yuanda responses to Whitestone                 ARCH
                                                                                               discovery demands made during the Tan deposition;
                                                                                                Phone call and email corr. w. D. Carbone concerning
                                                                                               further discovery.
     82489.27817     06/22/2021      6 A       1        650.00         2.10          1,228.50 review of James Dearth e-mail re: motion for SJ              ARCH
     82489.27817     06/25/2021     16 A       1        495.00         0.80           356.40 Research authority re summary judgment decisions              ARCH
                                                                                               entered by Judge Woods. Corr. with GMK re same.
     82489.27817     06/25/2021      7 A       1        620.00         2.00         1,116.00 Start drafting summaryjudgment application.                   ARCH
     82489.27817     06/28/2021     16 A       1        495.00         0.70           311.85 Research authority re summaryjudgment decisions               ARCH
                                                                                               on breach of contract cases entered by Judge


CC                                                                                                                                   Wednesday 07/21/2021 9:13 am
                      Case 1:20-cv-01006-GHW Document 128-10 Filed 07/23/21 Page 35 of 36
Date: 07/21/2021                                              Detail Fee Transaction File List                                                             Page: 33
                                                                   GOETZ FITZPATRICK LLP


                           Trans          H Tcode/                      Hours
            Client          Date   Tmkr   P   Task Code     Rate        to Bill         Amount                                                                Ref#

Client ID 82489.27817 Whitestone Construction, Corp.
                                                                                                 Woods. Corr. with GMK re same.
     82489.27817     06/28/2021      7 A          1       620.00         1.00            558.00 Continue research and preparation for motion for             ARCH
                                                                                                 summary judgment.
     82489.27817     06/28/2021      6 A          1       650.00         0.75            438.75 cont. review of James Dearth deposition transcript -         ARCH
                                                                                                 in context of motions for SJ
     82489.27817     06/29/2021     44 A          4       375.00         0.80            270.00 Review/analyze pleadings and motion exhibits to              ARCH
                                                                                                 prepare for summary judgment; Conf. w. G. Kushner
                                                                                                 regarding dispositive motion practice.
     82489.27817     06/29/2021      7 A          1       620.00         1.00            558.00 Review, prepare abstract of Grzic deposition for use         ARCH
                                                                                                 in motion for summary judgment.
     82489.27817     06/30/2021      6 A          1       650.00         0.75           438.75 review of depo. transcripts/exhibits re: roof                 ARCH
                                                                                                 deflection issue; inter-office conference with GK re:
                                                                                                 points for motion for summary judgment
     82489.27817     06/30/2021      6 A          1       650.00         0.20            117.00 inter-office conference with GK re: deflection of            ARCH
                                                                                                 buildings AOR design drawings vs. 5300 and new
                                                                                                 calculations after the fact
     82489.27817     06/30/2021      7 A          1       620.00         4.50          2,511.00 Continue to review Grzic deposition                          ARCH
                                                                                                 transcript/prepare summaryjudgment motion.
     82489.27817     07/01/2021     44 P         4        375.00         1.20           450.00 Review/analyze deposition transcript of Charles Tan             421
                                                                                                 and deposition exhibits to prepare same for
                                                                                                 dispositive motion practice.
     82489.27817     07/01/2021      6    P       1       650.00         0.93           604.50 review of PO with eye toward key provisions for                 456
                                                                                                 motion for summaryjudgment
     82489.27817     07/02/2021      7    P       1       620.00         0.30            186.00 Preliminary review oft filed motion for summary                426
                                                                                                 judgment/Yuanda motion.
     82489.27817     07/06/2021     16 P          1       495.00         4.10          2,029.50 Analyze Yuanda purchase order for definition of                428
                                                                                                 measure of damages. Research authority upholding
                                                                                                 such damages in the context of a breach of contract
                                                                                                 action. Analyze Yuanda's motion for summary
                                                                                                 judgment and Rule 56.1 statement. Research
                                                                                                 authority rejecting Yuanda's calculation of damages.
                                                                                                 Draft email memorandum to GMK re same.
     82489.27817     07/06/2021      7    P      1        620.00         1.50           930.00 Continue work on drafting summaryjudgment                       436
                                                                                                 motion.
     82489.27817     07/07/2021      7    P      1        620.00         2.50          1,550.00 Continue preparation of memo of law re: summary                437
                                                                                                 judgment motion.
     82489.27817     07/07/2021      7    P      1        620.00         0.20           124.00 Conference with D. Carbone to discuss legal                     438
                                                                                                 argument to support summaryjudgment motion.
     82489.27817     07/07/2021      7    P      1        620.00         0.30           186.00 Conference with S. Simon to discuss/develop legal               439
                                                                                                 arguments re: motion for summaryjudgment.
     82489.27817     07/07/2021      7    P      1        620.00         0.10              62.00 Email to A. Gill re: cross-motion/comment.                    440
     82489.27817     07/07/2021      7    P      1        620.00         0.30           186.00 Draft, edit and finalize letter to Court re: request for        441
                                                                                                 authority to file cross-motion.
     82489.27817     07/07/2021      6    P      1        650.00         0.75           487.50 inter-office conference with GK re: applicable                  457
                                                                                                 language - motion for SJ; receipt and review of PO
                                                                                                 re: definition Vendor's Work, motion for SJ
     82489.27817     07/08/2021     16 P         1        495.00         5.30         2,623.50 Conf. with DJC and GMK re opposition to Yuanda's                429
                                                                                                 MSJ. Revisions to same.
     82489.27817     07/08/2021      7    P      1        620.00         1.50               0.00 Conference with D. Carbone and S. Simon to discuss            442
                                                                                                 arguments in support of summaryjudgment motion
                                                                                                 (1.50). (No charge).
     82489.27817     07/08/2021      7    P      1        620.00         3.50         2,170.00 Continue work on summaryjudgment motion,                        443
                                                                                                 preparation of Rule 56.1 statement.
     82489.27817     07/08/2021      6    P      1        650.00         1.50           975.00 inter-office conference with GK/Scott re: particular            458
                                                                                                 wording in PO to be used in cross-motion SJ
     82489.27817     07/09/2021     16 P         1        495.00         5.50         2,722.50 Continue drafting memorandum of law in support of               430
                                                                                                 motion for summaryjudgment. Conf. with GMK re
                                                                                                 same.

     82489.27817     07/09/2021     52    P      4        365.00         0.20            73.00 Review/analyze court minute order; calendar dates               431
     82489.27817     07/09/2021      7    P      1        620.00         0.20           124.00 Telephone conference with A. Gill to discuss                    444
                                                                                                 revisions in schedule for summaryjudgment motion.
     82489.27817     07/09/2021      7 P         1        620.00         0.40           248.00 Prepare, edit and finalize letter to Court with request         445
                                                                                                 for adjournment to briefing schedule.
     82489.27817     07/09/2021      7    P      1        620.00         0.70           434.00 Review, revise first draft of preliminary                       454



CC                                                                                                                                     Wednesday 07/21/2021 9:13 am
                         Case 1:20-cv-01006-GHW Document 128-10 Filed 07/23/21 Page 36 of 36
    Date: 07/21/2021                                                    Detail Fee Transaction File List                                                             Page: 34
                                                                             GOETZ FITZPATRICK LLP
1



                              Trans          H Tcode/                             Hours
               Client         Date    Tmkr   P   Task Code            Rate        to Bill         Amount                                                                 Ref #

    Client ID 82489.27817 Whitestone Construction, Corp.
                                                                                                           statement/memo of law in support of summary
                                                                                                           judgment motion.
         82489.27817    07/12/2021      16 P         1             495.00          5.50          2,722.50 Draft notice of cross-motion. Continue drafting                432
                                                                                                           memorandum of law in support of cross-motion.
                                                                                                           Corr. with GMK re same.
         82489.27817    07/12/2021      7 P          1             620.00          0.20            124.00 Conference with S. Simon re: analysis of damages.              446
         82489.27817    07/12/2021      7 P          1             620.00          1.50            930.00 Continue review of deposition transcripts.                     447
         82489.27817    07/12/2021      7    P       1             620.00          1.00            620.00 Review, edit second draft of MOL.                              448
         82489.27817    07/13/2021     16 P          1             495.00          5.80          2,871.00 Analyze GMK markup to memorandum of law. TC                    433
                                                                                                           with GMK re same. Revise structure and contents of
                                                                                                           MOL in accordance with GMK instructions.
         82489.27817    07/13/2021      7    P       1             620.00          0.60            372.00 Conference with S. Simon to discuss legal arguments            451
                                                                                                           in first draft of memo of law in support of summary
                                                                                                           judgment motion.
         82489.27817    07/14/2021     16 P          1             495.00          3.00          1,485.00 Revisions to Memorandum of Law in support of                   434
                                                                                                           summaryjudgment motion. Multiple TCs and corr.
                                                                                                           with GMK re same.
         82489.27817    07/14/2021      7 P          1             620.00          1.00            620.00 Review and edit second drafting of MOL re:                     452
                                                                                                           summary judgment.
         82489.27817    07/14/2021      7 P          1             620.00          1.50           930.00 Continue review of file documents for preparation of            453
                                                                                                           Rule 56.1 statement.
         82489.27817    07/15/2021     16 P         1              495.00          4.30          2,128.50 Further revisions to memorandum of law in support              435
                                                                                                           of cross-motion. TC and corr. with GMK re same.
                                                                                                           Corr. with DJC re same. Draft response to Yuanda's
                                                                                                           Local Rule 56.1 Statement of Undisputed Facts.
         82489.27817    07/15/2021      7    P      1              620.00          0.80           496.00 Review, edits to second draft of MOL.                           449
         82489.27817    07/16/2021      7 P         1              620.00          1.00           620.00 Continue preparation and edits to Whitestone Rule               450
                                                                                                           56.1 statement.
         82489.27817    07/19/2021     16 P         1              495.00          4.50          2,227.50 Revisions to brief in support of cross-motion.                 455
                                                                                                           Revisions to Rule 56.1 statement. Conf. with GMK re
                                                                                                           same.

         82489.27817    07/19/2021      7 P         1              620.00          1.50           930.00 Continued working on Whitestone Rule 56.1                       459
                                                                                                           Statement.
         82489.27817    07/19/2021      7 P         1              620.00          0.10              62.00 Review DJC comments to memo of law.                           461
         82489.27817    07/19/2021      7 P         1              620.00          0.30           186.00 Review, edit first draft of Rule 56.1                           460
                                                                                                           counterstatement.

         82489.27817    07/20/2021     16 P         1              495.00          1.00           495.00 Revisions to brief in support of cross-motion.                  462
                                                                                                           Revisions to Rule 56.1 statement. Conf. with GMK re
                                                                                                           same.

         82489.27817    07/21/2021     16 P         1              495.00          1.00           495.00 Analyze docket and billing records. Draft section of            463
                                                                                                           GMK Declaration regarding entitlement to legal fees.


    Total for Client ID 82489.27817                               Billable       587,33       273,287.53 Whitestone Construction, Corp.
                                                             Non -billable        16.43         6,039.60 Yuanda
                                                                    Total        603.76       279,327.13


                                                                               GRAND TOTALS                                                                                     i



                                                                  Billable       587.33       273,287.53
                                                             Non-billable         16.43         6,039.60
                                                                    Total        603.76       279,327.13




    CC                                                                                                                                           Wednesday 07/21/2021 9:13 am
